FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August , 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (FreeTranslation into English from the Original Previously Issued in Portuguese) Companhia Brasileira de Distribuição Individual and Consolidated Interim Financial Information for the Quarter Ended March 31, 2016 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Shareholders, Directors and Officers of Companhia Brasileira de Distribuição São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Brasileira de Distribuição (the “Company”), included in the Interim Financial Information Form (ITR), for the quarter ended March 31, 2016, which comprises the balance sheet as of March 31, 2016 and the related statements of profit or loss, of comprehensive income , of changes in equity and of cash flows for the three-month period then ended, including the explanatory notes. Management is responsible for the preparation of the individual and consolidated interim financial information in accordance with technical pronouncement CPC21(R1) and international standard IAS34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of Interim Financial Information (ITR). Our responsibility is to express an opinion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBCTR2410 and ISRE2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with the standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual and consolidated interim financial information included in the ITR referred to above is not prepared, in all material respects, in accordance with CPC21(R1) and IAS34 applicable to the preparation of Interim Financial Information (ITR) and presented in accordance with the standards issued by the CVM. Deloitte Touche Tohmatsu Emphasis of matter On May 9, 2016, we issued a qualified review report on the Company’s individual and consolidated interim financial information, which is being restated. We draw attention to note1.2 to the interim financial information, which describes that this interim financial information was amended and is being restated to reflect the adjustments identified after the completion of the investigation on indirect subsidiary Cnova Comércio Eletrônico S.A. Consequently, the qualified opinion with respect to said matter contained in our previously issued conclusion on the interim financial information is no longer necessary and, therefore, our new conclusion included herein is issued without qualification. Other matters Statements of value added We have also reviewed the individual and consolidated interim statements of value added (“DVA”) for the three-month period ended March 31, 2016, prepared under Management’s responsibility, the presentation of which is required by the standards issued by the CVM applicable to the preparation of Interim Financial Information (ITR), and is considered as supplemental information under International Financial Reporting Standards - IFRSs, which do not require the presentation of a DVA. These statements, which were amended and are being restated to reflect the adjustments described in note1.2 to the interim financial information, were subject to the same review procedures described above, and, based on our review, nothing has come to our attention that causes us to believe that they are not prepared, in all material respects, consistently with the interim financial information taken as a whole. The accompanying interim financial information has been translated into English for the convenience of readers outside Brazil. São Paulo, July 27, 2016 DELOITTE TOUCHE TOHMATSU EduardoFrancoTenório Auditores Independentes Engagement Partner © 2016 Deloitte Touche Tohmatsu. All rights reserved. (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Company Information Capital Composition 2 Individual Interim Financial Information Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Profit or Loss 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2016 to 3/31/2016 8 1/1/2015 to 3/31/2015 9 Statement of Value Added 10 Consolidated Interim Financial Information Balance Sheet – Assets 11 Balance Sheet – Liabilities 12 Statement of Profit or Loss 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 1/1/2016 to 3/31/2016 16 1/1/2015 to 3/31/2015 17 Statement of Value Added 18 Notes to the Interim Financial Information 19 Other information deemed as relevant by the Company 77 1 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Number of Shares (thousand) Current Quarter 3/31/2016 Share Capital Common 99,680 Preferred 166,032 Total 265,712 Treasury Shares Common - Preferred 233 Total 233 2 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 20,628,000 21,399,000 1.01 Current Assets 5,187,000 6,176,000 1.01.01 Cash and Cash Equivalents 1,510,000 2,247,000 1.01.03 Accounts Receivable 321,000 520,000 1.01.03.01 Trade Receivables 200,000 387,000 1.01.03.02 Other Receivables 121,000 133,000 1.01.04 Inventories 2,710,000 2,828,000 1.01.06 Recoverable Taxes 357,000 357,000 1.01.07 Prepaid Expenses 146,000 74,000 1.01.08 Other Current Assets 143,000 150,000 1.02 Noncurrent Assets 15,441,000 15,223,000 1.02.01 Long-term Assets 2,261,000 2,205,000 1.02.01.03 Accounts Receivable 74,000 67,000 1.02.01.03.02 Other Receivables 74,000 67,000 1.02.01.06 Deferred Taxes 73,000 50,000 1.02.01.07 Prepaid Expenses 17,000 19,000 1.02.01.08 Receivables from Related Parties 1,155,000 1,076,000 1.02.01.09 Other Non Current Assets 942,000 993,000 1.02.01.09.04 Recoverable Taxes 475,000 534,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 467,000 459,000 1.02.02 Investments 5,252,000 5,173,000 1.02.02.01 Investments in Associates and Subsidiaries 5,228,000 5,149,000 1.02.02.01.02 Investments in Subsidiaries 5,228,000 5,149,000 1.02.02.02 Investment properties 24,000 24,000 1.02.03 Property and Equipment, Net 6,533,000 6,525,000 1.02.04 Intangible Assets 1,395,000 1,320,000 3 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 20,628,000 21,399,000 2.01 Current Liabilities 6,458,000 6,375,000 2.01.01 Payroll and Related Taxes 386,000 390,000 2.01.02 Trade Payables 2,658,000 4,103,000 2.01.03 Taxes and Contributions Payable 132,000 135,000 2.01.04 Borrowings and Financing 2,415,000 828,000 2.01.05 Other Liabilities 862,000 915,000 2.01.05.01 Payables to Related Parties 283,000 268,000 2.01.05.02 Others 579,000 647,000 2.01.05.02.04 Utilities 3,000 3,000 2.01.05.02.05 Rent Payable 68,000 83,000 2.01.05.02.06 Advertisement Payable 62,000 45,000 2.01.05.02.07 Pass-through to Third Parties 8,000 43,000 2.01.05.02.08 Financing Related to Acquisition of Assets 37,000 100,000 2.01.05.02.09 Deferred Revenue 27,000 28,000 2.01.05.02.11 Other Payables 346,000 318,000 2.01.05.02.12 Loalty Programs 28,000 27,000 2.01.06 Provisions 5,000 4,000 2.02 Non Current Liabilities 3,845,000 4,670,000 2.02.01 Borrowings and Financing 2,401,000 3,277,000 2.02.02 Other Liabilities 899,000 871,000 2.02.02.02 Others 899,000 871,000 2.02.02.02.03 Taxes Payable in Installments 563,000 572,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 4,000 2.02.02.02.07 Other Accounts Payable 21,000 19,000 2.02.02.02.08 Provision for Negative Equity 311,000 276,000 2.02.04 Provisions 515,000 490,000 2.02.06 Deferred Revenue 30,000 32,000 2.03 Shareholders’ Equity 10,325,000 10,354,000 2.03.01 Share Capital 6,806,000 6,806,000 2.03.02 Capital Reserves 308,000 302,000 2.03.02.04 Options Granted 301,000 295,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,333,000 3,333,000 2.03.04.01 Legal Reserve 426,000 426,000 2.03.04.05 Earnings Retention Reserve 400,000 400,000 2.03.04.10 Expansion Reserve 2,624,000 2,624,000 2.03.04.12 Transactions with non-controlling interests 33,000 33,000 2.03.04.14 Settlement of Equity Instrument (150,000) (150,000) 2.03.05 Retained Earnings/ Accumulated Losses (51,000) - 2.03.08 Other Comprehensive Income (71,000) (87,000) 4 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Profit and Loss R$ (in thousands) Code Description Year To Date Current Period 1/1/2016 to 3/31/2016 Year To Date Previous Period 1/1/2015 to 3/31/2015 3.01 Net Sales of Goods and/or Services 5,752,000 5,514,000 3.02 Cost of Goods Sold and/or Services Sold (4,289,000) (4,072,000) 3.03 Gross Profit 1,463,000 1,442,000 3.04 Operating Income/Expenses (1,375,000) (1,066,000) 3.04.01 Selling Expenses (1,094,000) (943,000) 3.04.02 General and Administrative Expenses (134,000) (129,000) 3.04.05 Other Operating Expenses (177,000) (143,000) 3.04.05.01 Depreciation/ Amortization (125,000) (117,000) 3.04.05.03 Other Operating Expenses (52,000) (26,000) 3.04.06 Share of Profit of Subsidiaries and Associates 30,000 149,000 3.05 Profit before Financial Income (Expenses) and Taxes 88,000 376,000 3.06 Financial Income (Expenses) (168,000) (168,000) 3.07 Profit (loss) Before Income Tax and Social Contribution (80,000) 208,000 3.08 Income Tax and Social Contribution 29,000 (16,000) 3.08.01 Current 6,000 - 3.08.02 Deferred 23,000 (16,000) 3.09 Net Income (loss) from Continued Operations (51,000) 192,000 3.11 Net Income (loss) for the Period (51,000) 192,000 3.99 Earnings per Share - (Reais/Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common (0.19256) 0.68161 3.99.01.02 Preferred (0.19256) 0.74978 3.99.02 Diluted Earnings per Share 3.99.02.01 Common (0.19256) 0.68106 3.99.02.02 Preferred (0.19256) 0.74796 5 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Comprehensive Income R$ (in thousands) Code Description Year To Date Current Period 1/1/2016 to 3/31/2016 Year To Date Previous Period 1/1/2015 to 3/31/2015 4.01 Net income (loss) for the Period (51,000) 192,000 4.02 Other Comprehensive Income 16,000 (6,000) 4.02.01 Accumulative Translation Adjustment for the Period 16,000 (6,000) 4.03 Total Comprehensive Income for the Period (35,000) 186,000 6 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 1/1/2016 to 3/31/2016 Year To Date Previous Period 1/1/2015 to 3/31/2015 6.01 Net Cash Provided by Operating Activities (1,075,000) (502,000) 6.01.01 Cash Provided by the Operations 249,000 381,000 6.01.01.01 Net Income for the Period (51,000) 192,000 6.01.01.02 Deferred Income and Social Contribution Taxes (23,000) 16,000 6.01.01.03 Gain (Losses) on Disposal of Fixed Assets and Intangibles 20,000 3,000 6.01.01.04 Depreciation/ Amortization 135,000 128,000 6.01.01.05 Interest and Inflation Adjustments 146,000 189,000 6.01.01.06 Adjustment to Present Value 2,000 (2,000) 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) (37,000) (149,000) 6.01.01.08 Provision for Risks (note 22) 18,000 (10,000) 6.01.01.10 Share-based Payment 6,000 4,000 6.01.01.11 Allowance for Doubtful Accounts (note 08) 2,000 - 6.01.01.13 Provision for Obsolescence/Breakage (note 10) 26,000 (2,000) 6.01.01.14 Other Operating Expenses 8,000 24,000 6.01.01.15 Deferred Revenue (note 24) (3,000) (12,000) 6.01.02 Changes in Assets and Liabilities (1,324,000) (883,000) 6.01.02.01 Accounts Receivable 185,000 66,000 6.01.02.02 Recoverable Taxes 57,000 (74,000) 6.01.02.03 Inventories 92,000 (75,000) 6.01.02.04 Other Assets (49,000) (71,000) 6.01.02.06 Trade Payables (1,445,000) (758,000) 6.01.02.07 Payroll and Related Taxes (4,000) 29,000 6.01.02.08 Related Parties (83,000) 127,000 6.01.02.09 Restricted Deposits for Legal Proceeding (2,000) (9,000) 6.01.02.10 Taxes and Social Contributions Payable (25,000) (78,000) 6.01.02.11 Legal claims (13,000) (5,000) 6.01.02.12 Received Dividends 10,000 - 6.01.02.13 Other Payables (47,000) (35,000) 6.02 Net Cash Provided by (Used in) Investing Activities (175,000) (230,000) 6.02.02 Acquisition of Property and Equipment (note 14) (153,000) (211,000) 6.02.03 Increase in Intangible Assets (note 15) (24,000) (27,000) 6.02.04 Sales of Property and Equipment 2,000 8,000 6.03 Net Cash Provided by (Used in) Financing Activities 513,000 (206,000) 6.03.01 Capital Increase - 1,000 6.03.02 Borrowings 900,000 215,000 6.03.03 Payments (note 17) (386,000) (418,000) 6.03.05 Payment of Dividends (1,000) - 6.03.08 Transactions with Non-controlling Interest - (4,000) 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (737,000) (938,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 2,247,000 2,923,000 6.05.02 Cash and Cash Equivalents at the End of the Period 1,510,000 1,985,000 7 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 1/1/2016 to 3/31/2016 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other comprehensive income Shareholders' Equity 5.01 Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 5.03 Adjusted Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 5.04 Capital Transactions with Shareholders - 6,000 - - - 6,000 5.04.03 Options Granted - 4,000 - - - 4,000 5.04.08 Options Granted recognized in subsidiaries - 2,000 - - - 2,000 5.05 Total Comprehensive Income - - - (51,000) 16,000 (35,000) 5.05.01 Net Income (loss) for the Period - - - (51,000) - (51,000) 5.05.02 Other Comprehensive Income - 16,000 16,000 5.05.02.04 Cumulative Translation Adjustment - 16,000 16,000 5.07 Closing Balance 6,806,000 308,000 3,333,000 (51,000) (71,000) 10,325,000 8 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 1/1/2015 to 3/31/2015 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other comprehensive Income Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 5.04 Capital Transactions with Shareholders 1,000 4,000 - - - 5,000 5.04.01 Capital Increases 1,000 - 1,000 5.04.03 Options Granted - 3,000 - - - 3,000 5.04.08 Options Granted recognized in subsidiaries - 1,000 - - - 1,000 5.05 Total Comprehensive Income - - - 192,000 (6,000) 186,000 5.05.01 Net Income (loss) for the Period - - - 192,000 - 192,000 5.05.02 Other Comprehensive Income - (6,000) (6,000) 5.05.02.04 Cumulative Translation Adjustment - (6,000) (6,000) 5.06 Internal Changes of Shareholders’ Equity - - (5,000) - - (5,000) 5.06.05 Transactions with Non-controlling Interests - - (5,000) - - (5,000) 5.07 Closing Balance 6,793,000 286,000 3,397,000 192,000 (5,000) 10,663,000 9 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 1/01/2016 to 3/31/2016 Year To Date Previous Period 1/01/2015 to 3/31/2015 7.01 Revenues 6,246,000 5,976,000 7.01.01 Sales of Goods, Products and Services 6,245,000 5,969,000 7.01.02 Other Revenues 3,000 7,000 7.01.04 Allowance for/Reversal of Doubtful Accounts (2,000) - 7.02 Products Acquired from Third Parties (4,884,000) (4,681,000) 7.02.01 Costs of Products, Goods and Services Sold (4,246,000) (4,160,000) 7.02.02 Materials, Energy, Outsourced Services and Others (638,000) (521,000) 7.03 Gross Value Added 1,362,000 1,295,000 7.04 Retention (135,000) (128,000) 7.04.01 Depreciation and Amortization (135,000) (128,000) 7.05 Net Value Added Produced 1,227,000 1,167,000 7.06 Value Added Received in Transfer 71,000 221,000 7.06.01 Share of Profit of Subsidiaries and Associates 30,000 149,000 7.06.02 Financial Revenue 41,000 72,000 7.07 Total Value Added to Distribute 1,298,000 1,388,000 7.08 Distribution of Value Added 1,298,000 1,388,000 7.08.01 Personnel 662,000 618,000 7.08.01.01 Direct Compensation 427,000 434,000 7.08.01.02 Benefits 139,000 133,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 39,000 36,000 7.08.01.04 Other 57,000 15,000 7.08.02 Taxes, Fees and Contributions 336,000 212,000 7.08.02.01 Federal 195,000 133,000 7.08.02.02 State 106,000 48,000 7.08.02.03 Municipal 35,000 31,000 7.08.03 Value Distributed to Providers of Capital 351,000 366,000 7.08.03.01 Interest 210,000 240,000 7.08.03.02 Rentals 141,000 126,000 7.08.04 Value Distributed to Shareholders (51,000) 192,000 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period (51,000) 192,000 10 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information /Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 43,484,000 47,241,000 1.01 Current Assets 21,076,000 24,960,000 1.01.01 Cash and Cash Equivalents 4,448,000 11,015,000 1.01.03 Accounts Receivable 5,659,000 3,585,000 1.01.03.01 Trade Receivables 5,321,000 3,210,000 1.01.03.02 Other Receivables 338,000 375,000 1.01.04 Inventories 9,161,000 8,965,000 1.01.06 Recoverable Taxes 1,229,000 1,080,000 1.01.07 Prepaid Expenses 432,000 157,000 1.01.08 Other Current Assets 147,000 158,000 1.02 Non Current Assets 22,408,000 22,281,000 1.02.01 Long-term Assets 4,983,000 4,954,000 1.02.01.03 Accounts Receivable 755,000 723,000 1.02.01.03.01 Trade Receivables 123,000 98,000 1.02.01.03.02 Other Receivables 632,000 625,000 1.02.01.06 Deferred Taxes 364,000 406,000 1.02.01.07 Prepaid Expenses 66,000 50,000 1.02.01.08 Receivables from Related Parties 312,000 309,000 1.02.01.09 Other Non Current Assets 3,486,000 3,466,000 1.02.01.09.04 Recoverable Taxes 2,419,000 2,467,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 1,067,000 999,000 1.02.02 Investments 439,000 407,000 1.02.02.01 Investments in Associates 414,000 382,000 1.02.02.02 Investments Property 25,000 25,000 1.02.03 Property and Equipment, Net 10,419,000 10,377,000 1.02.04 Intangible Assets 6,567,000 6,543,000 11 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 43,484,000 47,241,000 2.01 Current Liabilities 22,692,000 25,273,000 2.01.01 Payroll and Related Taxes 1,001,000 1,023,000 2.01.02 Trade Payables 10,849,000 15,508,000 2.01.03 Taxes and Contributions Payable 932,000 830,000 2.01.04 Borrowings and Financing 6,005,000 3,814,000 2.01.05 Other Liabilities 3,895,000 4,092,000 2.01.05.01 Payables to Related Parties 1,446,000 563,000 2.01.05.02 Others 2,449,000 3,529,000 2.01.05.02.01 Dividends and Interest on Capital Payable 2,000 - 2.01.05.02.04 Utilities 13,000 16,000 2.01.05.02.05 Rent Payable 133,000 151,000 2.01.05.02.06 Advertisement Payable 83,000 121,000 2.01.05.02.07 Pass-through to Third Parties 364,000 398,000 2.01.05.02.08 Financing Related to Acquisition of Assets 70,000 114,000 2.01.05.02.09 Deferred revenue 426,000 420,000 2.01.05.02.11 Accounts Payable Related to Acquisition of Companies 80,000 76,000 2.01.05.02.12 Other Payables 898,000 1,148,000 2.01.05.02.13 Loalty Programs 30,000 30,000 2.01.05.02.14 Suppliers - structured program 350,000 1,055,000 2.01.06 Provisions 10,000 6,000 2.02 Non Current Liabilities 7,516,000 8,616,000 2.02.01 Borrowings and Financing 3,120,000 4,164,000 2.02.02 Other Liabilities 640,000 649,000 2.02.02.02 Others 640,000 649,000 2.02.02.02.03 Taxes Payable in Installments 563,000 572,000 2.02.02.02.04 Payables Related to Acquisition of Companies 27,000 28,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 4,000 2.02.02.02.06 Pension Plan 11,000 11,000 2.02.02.02.07 Other Payables 35,000 34,000 2.02.03 Deferred Taxes 1,148,000 1,184,000 2.02.04 Provisions 1,437,000 1,396,000 2.02.06 Deferred revenue 1,171,000 1,223,000 2.03 Consolidated Shareholders’ Equity 13,276,000 13,352,000 2.03.01 Share Capital 6,806,000 6,806,000 2.03.02 Capital Reserves 308,000 302,000 2.03.02.04 Options Granted 301,000 295,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,333,000 3,333,000 2.03.04.01 Legal Reserve 426,000 426,000 2.03.04.05 Earnings Retention Reserve 400,000 400,000 2.03.04.10 Expansion Reserve 2,624,000 2,624,000 2.03.04.12 Transactions with Non-Controlling interests 33,000 33,000 2.03.04.14 Settlement of Equity Instrument (150,000) (150,000) 2.03.05 Retained Earnings/ Accumulated Losses (51,000) - 2.03.08 Other Comprehensive Income (71,000) (87,000) 2.03.09 Non-controlling Interests 2,951,000 2,998,000 12 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Profit and Loss R$ (in thousands) Code Description Year To Date Current Period 1/1/2016 to 3/31/2016 Year To Date Previous Period 1/1/2015 to 3/31/2015 3.01 Net Sales from Goods and/or Services 17,774,000 17,214,000 3.02 Cost of Goods Sold and/or Services Sold (13,859,000) (13,076,000) 3.03 Gross Profit 3,915,000 4,138,000 3.04 Operating Income/Expenses (3,738,000) (3,451,000) 3.04.01 Selling Expenses (2,964,000) (2,721,000) 3.04.02 General and Administrative Expenses (488,000) (461,000) 3.04.05 Other Operating Expenses (318,000) (297,000) 3.04.05.01 Depreciation/ Amortization (250,000) (229,000) 3.04.05.03 Other Operating Expenses (68,000) (68,000) 3.04.06 Share of Profit of Subsidiaries and Associates 32,000 28,000 3.05 Profit before Financial Income (Expenses) and Taxes 177,000 687,000 3.06 Financial Income (Expenses), Net (317,000) (282,000) 3.07 Profit (loss) Before Income Tax and Social Contribution (140,000) 405,000 3.08 Income tax and Social Contribution (17,000) (153,000) 3.08.01 Current (24,000) (96,000) 3.08.02 Deferred 7,000 (57,000) 3.09 Net Income (loss) from Continuing Operations (157,000) 252,000 3.11 Consolidated Net Income (loss)for the Period (157,000) 252,000 3.11.01 Attributable to Owners of the Company (51,000) 192,000 3.11.02 Attributable to Non-controlling Interests (106,000) 60,000 3.99 Earnings per Share - (Reais/Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common (0.19256) 0.68161 3.99.01.02 Preferred (0.19256) 0.74978 3.99.02 Diluted Earnings per Share 3.99.02.01 Common (0.19256) 0.68106 3.99.02.02 Preferred (0.19256) 0.74796 13 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Comprehensive Income R$ (in thousands) Code Description Year To Date Current Period 1/01/2016 to 3/31/2016 Year To Date Previous Period 1/01/2015 to 3/31/2015 4.01 Net Income (loss) for the Period (157,000) 252,000 4.02 Other Comprehensive Income 73,000 (16,000) 4.02.01 Cumulative Translation adjustment 73,000 (16,000) 4.03 Total Comprehensive Income for the Period (84,000) 236,000 4.03.01 Attributable to Owners of the Company (35,000) 186,000 4.03.02 Attributable to Non-Controlling Interests (49,000) 50,000 14 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 1/1/2016 to 3/31/2016 Year To Date Previous Period 1/1/2015 to 3/31/2015 6.01 Net Cash Provided by Operating Activities (7,975,000) (4,646,000) 6.01.01 Cash from Operations 447,000 1,015,000 6.01.01.01 Net Income (loss) for the Period (157,000) 252,000 6.01.01.02 Deferred Income Tax and Social Contribution (note 21) (7,000) 57,000 6.01.01.03 Gain (Losses) on Disposal of Fixed Assets and Intangibles 46,000 15,000 6.01.01.04 Depreciation/ Amortization 280,000 262,000 6.01.01.05 Interest and Inflation Adjustments 272,000 327,000 6.01.01.06 Adjustment to Present Value 3,000 (1,000) 6.01.01.07 Share of Profit/(Loss) of Subsidiaries and Associates (note 13) (32,000) (28,000) 6.01.01.08 Provision for Risks (note 23) 69,000 52,000 6.01.01.10 Share-based Payment 8,000 5,000 6.01.01.11 Allowance for Doubtful Accounts (note 08) 109,000 96,000 6.01.01.13 Provision for Obsolescence/breakage (note 10) 5,000 (7,000) 6.01.01.14 Deferred revenue (note 24) (55,000) (17,000) 6.01.01.15 Other Operating Expenses - 2,000 6.01.01.18 Gain in disposal of subsidiaries (94,000) - 6.01.02 Changes in Assets and Liabilities (8,422,000) (5,661,000) 6.01.02.01 Accounts Receivable (2,276,000) (1,415,000) 6.01.02.02 Inventories (260,000) (467,000) 6.01.02.03 Recoverable Taxes (76,000) (261,000) 6.01.02.04 Other Assets (194,000) (209,000) 6.01.02.05 Related Parties 33,000 (179,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (55,000) (15,000) 6.01.02.07 Trade Payables (4,567,000) (2,434,000) 6.01.02.08 Payroll and Related Taxes (22,000) 59,000 6.01.02.09 Taxes and Social Contributions Payable 77,000 (245,000) 6.01.02.10 Legal Claims (71,000) (66,000) 6.01.02.11 Other Payables (316,000) (410,000) 6.01.02.12 Deferred revenue 10,000 (19,000) 6.01.02.14 Suppliers - structured program (705,000) - 6.02 Net Cash Provided by (Used in) Investing Activities (263,000) (472,000) 6.02.02 Acquisition of Property and Equipment (note 14) (284,000) (413,000) 6.02.03 Increase in Intangible Assets (note 15) (83,000) (96,000) 6.02.04 Sales of Property and Equipment 13,000 30,000 6.02.06 Net Cash From Sale of Subsidiary 91,000 7,000 6.03 Net Cash Provided by Financing Activities 1,667,000 110,000 6.03.01 Capital Increase/Decrease - 1,000 6.03.02 Borrowings 2,409,000 1,571,000 6.03.03 Payments (note 17) (1,592,000) (2,209,000) 6.03.05 Transactions with non-controlling interests - (4,000) 6.03.08 Borrowings with Related Parties 851,000 751,000 6.03.09 Payments of Dividends (1,000) - 6.04 Effects of Exchange Rate Changes on Cash and Cash Equivalents 4,000 4,000 6.05 Increase (Decrease) in Cash and Cash Equivalents (6,567,000) (5,004,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 11,015,000 11,149,000 6.05.02 Cash and Cash Equivalents at the End of the Period 4,448,000 6,145,000 15 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 1/1/2016 to 3/31/2016 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other comprehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 2,998,000 13,352,000 5.03 Adjusted Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 2,998,000 13,352,000 5.04 Capital Transactions with Shareholders - 6,000 - - - 6,000 2,000 8,000 5.04.03 Options Granted - 4,000 - - - 4,000 - 4,000 5.04.08 Options Granted Recognized in Subsidiaries - 2,000 - - - 2,000 2,000 4,000 5.05 Total Comprehensive Income - - - (51,000) 16,000 (35,000) (49,000) (84,000) 5.05.01 Net Income (loss) for the Period - - - (51,000) - (51,000) (106,000) (157,000) 5.05.02 Other Comprehensive Income - 16,000 16,000 57,000 73,000 5.05.02.04 Cumulative Translation Adjustment - 16,000 16,000 57,000 73,000 5.07 Closing Balance 6,806,000 308,000 3,333,000 (51,000) (71,000) 10,325,000 2,951,000 13,276,000 16 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 1/1/2015 to 3/31/2015 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other comprehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 3,717,000 14,194,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,402,000 - 1,000 10,477,000 3,717,000 14,194,000 5.04 Capital Transactions with Shareholders 1,000 4,000 - - - 5,000 1,000 6,000 5.04.01 Capital Increases 1,000 - 1,000 - 1,000 5.04.03 Options Granted - 3,000 - - - 3,000 - 3,000 5.04.08 Options Granted Recognized in Subsidiaries - 1,000 - - - 1,000 1,000 2,000 5.05 Total Comprehensive Income - - - 192,000 (6,000) 186,000 50,000 236,000 5.05.01 Net Income (loss) for the Period - - - 192,000 - 192,000 60,000 252,000 5.05.02 Other Comprehensive Income - (6,000) (6,000) (10,000) (16,000) 5.05.02.04 Cumulative Translation Adjustment - (6,000) (6,000) (10,000) (16,000) 5.06 Internal Changes in Shareholders’ Equity - - (5,000) - - (5,000) (2,000) (7,000) 5.06.05 Transactions With Non-controlling interests - - (5,000) - - (5,000) (2,000) (7,000) 5.07 Closing Balance 6,793,000 286,000 3,397,000 192,000 (5,000) 10,663,000 3,766,000 14,429,000 17 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2016 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 1/1/2016 to 3/31/2016 Year To Date Previous Period 1/1/2015 to 3/31/2015 7.01 Revenues 20,164,000 19,081,000 7.01.01 Sales of Goods, Products and Services 20,063,000 19,173,000 7.01.02 Other Revenues 210,000 8,000 7.01.04 Allowance for/Reversal of Doubtful Accounts (109,000) (100,000) 7.02 Products Acquired from Third Parties (16,048,000) (14,791,000) 7.02.01 Costs of Products, Goods and Services Sold (13,988,000) (13,062,000) 7.02.02 Materials, Energy, Outsourced Services and Others (2,060,000) (1,729,000) 7.03 Gross Value Added 4,116,000 4,290,000 7.04 Retention (280,000) (262,000) 7.04.01 Depreciation and Amortization (280,000) (262,000) 7.05 Net Value Added Produced 3,836,000 4,028,000 7.06 Value Added Received in Transfer 229,000 244,000 7.06.01 Share of Profit of Subsidiaries and Associates 32,000 28,000 7.06.02 Financial Income 197,000 216,000 7.07 Total Value Added to Distribute 4,065,000 4,272,000 7.08 Distribution of Value Added 4,065,000 4,272,000 7.08.01 Personnel 1,718,000 1,764,000 7.08.01.01 Direct Compensation 1,237,000 1,299,000 7.08.01.02 Benefits 289,000 286,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 102,000 99,000 7.08.01.04 Other 90,000 80,000 7.08.01.04.01 Interest 90,000 80,000 7.08.02 Taxes, Fees and Contributions 1,577,000 1,360,000 7.08.02.01 Federal 1,101,000 897,000 7.08.02.02 State 409,000 401,000 7.08.02.03 Municipal 67,000 62,000 7.08.03 Value Distributed to Providers of Capital 927,000 896,000 7.08.03.01 Interest 513,000 497,000 7.08.03.02 Rentals 414,000 399,000 7.08.04 Value Distributed to Shareholders (157,000) 252,000 7.08.04.02 Dividends 1,000 - 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period (52,000) 192,000 7.08.04.04 Noncontrolling Interest in Retained Earnings (106,000) 60,000 18 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information Companhia Brasileira de Distribuição ("Company" or “CBD”), directly or through its subsidiaries (“Group” or “GPA”) engages in the retail of food, clothing, home appliances, electronics and other products through its chain of hypermarkets, supermarkets, specialized stores and department stores principally under the trade names "Pão de Açúcar, “Minuto Pão de Açúcar”, "Extra Hiper", “Extra Super”, “Minimercado Extra”, “Assai”, “Ponto Frio” and “Casas Bahia", as well as the e-commerce platforms “CasasBahia.com,” “Extra.com”, “Pontofrio.com”, “Barateiro.com”, “Partiuviagens.com” and “Cdiscount.com” and the neighborhood shopping mall brand “Conviva”. Its headquarter is located in the city of São Paulo, State of São Paulo, Brazil. The Company’s shares are listed on the São Paulo Stock Exchange (“BM&FBovespa”) Level 1 of Corporate Governance under the ticker symbol “PCAR4” and on the New York Stock Exchange (ADR level III), under the ticker symbol “CBD”. Subsidiaries that are public companies are Via Varejo S.A (“Via Varejo”) which has its shares listed on BM&FBovespa, under ticker symbols “VVAR11” and “VVAR3” and Cnova N.V (“Cnova Holanda”) which has its shares listed in Nasdaq Global Select Market under ticker symbol “CNV” and in Euronext Paris under ticker symbol “CNV”. After August 19, 2015, the Company started to be indirectly controlled by Almacenes Exito S.A., through Wilkes Participações S.A. (“Wilkes”), through a transaction with the holding companies of Casino Guichard Perrachon (“Casino”), which continued to be the final controller. This transaction has no impact in these financial statements since it was a shareholder´s transaction. Morzan arbitration request On August 14, 2015, CBD and its controlling shareholder Wilkes were jointly convicted by International Court of Arbitration - ICA, to indemnify Morzan Empreendimentos e Participações Ltda. (“Morzan”). Such decision was amended on January 27, 2016 with no significant changes. The amount initially estimated to the Company was R$ 200 and was recorded in current liabilities “Other payables” in September 2015, with effect of income tax of R$50, and a net effect of R$ 150 on “profit reserve”. See further details on note 25.7 in the financial statements for the year ended December 31, 2015. On March 31, 2016 the account payable recorded is R$ 233, including interest calculated based on ICA decision and legal fees expenses, and fully settled in April 1, 2016. Investigation Cnova and restatement of financial statements previously issued As disclosed to the market in the note 1.5 of the restated consolidated financial statements as of December 31, 2015, disclosed on July 27, 2016, the Company is adjusting retrospectively this quarterly financial information in relation to the investigation initiated on December 18, 2015, by the subsidiary Cnova NV (“Cnova”), which was conducted by law firms has been established on the employee’s practices in inventories of Cnova Comércio Eletrônico S.A. (“Cnova Brasil”), a Cnova NV subsidiary, which is controlled by the Company. Originally, the quarterly financial information as of March 31, 2016, presented on May 10, 2016, are being restated to realocate the adjustments recorded on that date to the corresponding years. Consequently, in the restated income statement as of March 31, 2016, there is no impact related to the investigation. Management of the Company inform the conclusion of the investigation, evaluating and concluding that the impact related to prior years must be restated for the years ended on December 31, 2015, 2014 and 2013, and respective quarters, after considerations of quantitative and qualitative aspects. 19 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information Investigation Cnova and restatement of financial statements previously issued - Continued The amounts and nature of the adjustments were further described in the consolidated financial statements as of December 31, 2015, disclosed on July 27, 2016, which must be read in conjunction with this financial information. March 31, 2015 adjustments impacting result: Accounts Trade payables Write off accounts receivable carriers Fixed assets and intangibles adjust Trade accounts receivables and outstanding orders adjust ICMS, freight, provision and others adjust Net adjust 2015 Net sales of goods and services - (37) - 14 - Cost of goods sold and services sold 8 35 - - (14) 29 Gross profit 8 - 14 6 Selling expenses - 5 (6) (3) (1) General and administrative expenses - - (2) - - Depreciation and amortization - - 2 - - 2 Profit before financial income (expenses) 8 3 11 1 Financial income (expenses) - (1) Profit before income tax and social contribution 8 3 11 - Income tax and social contribution - Net income (loss) 8 3 11 - Company: March 31, 2016: Assets Presented as of 3.31.2016 Total adjust Restated as of 3.31.2016 Investments 5,255 (27) 5,228 Total assets Liabilities Presented as of 3.31.2016 Total adjust Restated as of 3.31.2016 Noncurrent liabilities 3,770 75 3,845 Shareholders´ equity Total liabilities and shareholders´ equity Presented as of 3.31.2016 Total adjust Restated as of 3.31.2016 Share of profit of subsidiaries and associates 22 8 30 Net income (loss) 8 20 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information - Contiued 1.2 Investigation Cnova and restatement of financial statements previously issued - Continued Consolidated: March 31, 2016: Balance Sheet Presented as of 3.31.2016 Total Investigation adjust Restated as of 3.31.2016 Assets Current assets Accounts receivables Others accounts receivables 17 Inventories Recoverable taxes Other assets Total current assets Noncurrent assets Recoverable taxes 22 Deferred income tax and social contribution Property and equipment Intangible assets Noncurrent assets Total assets Trade payables 2 Deferred revenue - Others accounts payables 1 Current liabilities 3 Reserve of profit retention Controlling shareholders´ equity Noncontrolling shareholders´ equity Total shareholders´ equity Liabilities and shareholders´ equity Statement of Profit or Loss Presented as of 3.31.2016 Total Investigation adjust Restated as of 3.31.2016 Net sales of goods and services 20 Cost of goods sold and services sold 22 Gross profit 42 Operating income (expenses) Profit before financial income (expenses) 42 42 Profit before income tax and social contribution 42 Income tax and social contribution 3 (20) Net income (loss) 22 Atributtable to: Controlling shareholders 8 Noncontrolling shareholders 14 21 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information - Continued 1.2 Investigation Cnova and restatement of financial statements previously issued - Continued Consolidated: - Continued March 31, 2016: - Continued Statement of Value Added Presented as of 3.31.2016 Total Investigation adjust Restated as of 3.31.2016 Revenue 20,141 23 20,164 Products acquired from third parties (16,071) 23 (16,048) Gross value added 4,070 46 4,116 Total value added distributed 4,019 46 4,065 There are no changes as of March 31, 2016 to the main lines of Cash flow statements. March 31, 2015: Statement of Profit or Loss Presented as of 3.31.2015 Total Investigation adjust Restated as of 3.31.2015 Net sales of goods and services (23) Cost of goods sold and services sold 29 Gross profit 7 Operating income (expenses) Selling expenses (5) General and administrative expenses (2) Depreciation and amortization 2 (6) Profit before financial income (expenses) 1 Financial income (expenses) (1) Profit before income tax and social contribution - Income tax and social contribution Net income (loss) 1 Atributtable to: Controlling shareholders - Noncontrolling shareholders 60 1 60 Statement of Cash Flows Presented of 3.31.2015 Total adjust Restated of 3.31.2015 Net cash provided by operating activities (4,639) (7) (4,646) Net cash provided by investing activities (479) 7 (472) 22 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information - Continued Corporate restructuring Stock repurchase - Barcelona The Extraordinary Shareholders’ Meeting (AGE) of the subsidiary Barcelona held on February 22, 2016, approved the repurchase of the total preferred shares corresponding to 3,722,470 shares belonged by the subsidiary Novasoc, in the amount R$ 160. This transaction did not impact Company’s consolidated balances. Rede Duque disposal On January 31, 2016, the Company concluded the disposal of subsidiaries Auto Posto Império Ltda., Auto Posto Duque Salim Maluf Ltda., Auto Posto Duque Santo André Ltda., Auto Posto Duque Lapa Ltda and Auto Posto Ciara Ltda., to Rede Duque, referring to the agreement previously signed on December 1, 2015. The agreement amount was R$ 8. Company had no gain or loss over this transaction. Gas stations assets and liabilities amounts are not consolidated in interim financial information on March 31, 2016. Sale of Cdiscount subsidiaries During first quarter, subsidiaries CD Vietnam, CD Thailand, CD Asia and E-cavi were sold; though CD Vietnam and E-Cavi still remain in Casino Group. (i) Sale of interest - CDiscount Thailand On March 21, 2016, subsidiary CDiscount sold its interest over CDiscount Thailand to TCC Group, by the amount of R$ 94. Transaction impacts were a cash of R$ 91, net of borrowings payment and a gain of R$ 94 in the result (note 3.1) (ii) Cdiscount corporate restructuring On March 1, 2016 subsidiary CDiscount sold its interest over CDiscount Vietnam to E-Cavi, a Casino’s subsidiary. This transaction did not impact Company’s result. This transaction did not impact information by segments. Notices from CVM to GPA and subsidiary Via Varejo On February 18, 2016, the subsidiary Via Varejo received a notice from CVM, the notice number 18/2016-CVM/SEP/GEA-5 showing the understanding of the Department of Relationship with Companies – SEP in relation to certain accounting entries related to corporate transactions at the level of Via Varejo in 2013. Due to the disclosed effects in its financial statementes the Company received the notice number 19/2016-CVM /SEP/GEA-5. CVM technical office notified its understanding which is different from the applied by Via Varejo in that year in relation to (a) revaluation of participation previously held in the sale of interest of Nova Pontocom to the Company (This tansaction has no effect in the consolidated financial statements); and (b) accounting treatment of the control acquisition of Movéis Bartira, by the acquisition of additional 75% interest. 23 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 1. Corporate information - Continued Notices from CVM to GPA and subsidiary Via Varejo - continued Via Varejo presented an appeal to CVM collegiate requesting suspensive effect in the terms of Deliberation 463, however decided for a restatement of item (i) from CVM notice in its subsidiary Via Varejo, which has no effects in the Company’s consolidated financial statements or interim financial information. Via Varejo and the Company awaits for a collegiate decision about the presented arguments for the item (ii), related to effects in acquisition of Indústria de Móveis Bartira. . 2. Basis of preparation The individual and consolidated interim financial information has been prepared in accordance with IAS 34 - Interim Financial Reporting issued by the International Accounting Standard Board (“IASB”) and CPC 21 - Interim Financial Reporting and presented consistently with the standards approved and issued by the Brazilian Securities and Exchange Commission (“CVM”) applicable to the preparation of interim financial information – ITR. The individual and consolidated interim financial information is being presented in millions of Brazilian Reais.The reporting currency of the Company is Real and for subsidiaries located abroad is the local currency of each jurisdiction. Significant accounting policies adopted in the preparation of the individual and consolidated interim financial information are consistent with those adopted and disclosed in note 4 to the annual financial statements for the year ended December 31, 2015 disclosed July 27, 2016 and, therefore, should be read in conjunction with those annual financial statements. The interim financial information for the three-month period ended March 31, 2016 was approved by the Board of Directors on July 27, 2016. 24 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 3. Basis of consolidation The information on the basis of consolidation did not have significant modification and was presented in the annual financial statements for 2015, in note 3. Interest in subsidiaries and associates: Direct and indirect equity interests - % 3.31.2016 12.31.2015 Companies Company Indirect interest Company Indirect interest Subsidiaries Novasoc Comercial Ltda. (“Novasoc”) - 10.00 - Sendas Distribuidora S.A. (“Sendas) - 100.00 - Bellamar Empreend. e Participações Ltda. (“Bellamar”) - 100.00 - GPA Malls & Properties Gestão de Ativos e Serviços Imobiliários Ltda. (“GPA M&P”) - 100.00 - CBD Holland B.V. (“CBD Holland”) - 100.00 - CBD Panamá Trading Corp. (“CBD Panamá”) - - 100.00 Barcelona Comércio Varejista e Atacadista S.A. (“Barcelona”) (*) 68.86 31.14 Xantocarpa Participações Ltda. (“Xantocarpa”) - - 100.00 GPA 2 Empreed. e Participações Ltda. (“GPA 2”) - 99.99 0.01 GPA Logística e Transporte Ltda. (“GPA Logística”) - 100.00 - Posto Ciara Ltda. (“Posto Ciara”) - - 100.00 - Auto Posto Império Ltda. (“Posto Império”) (**) - - 100.00 - Auto Posto Duque Salim Maluf Ltda. (“Posto Duque Salim Maluf”) (**) - - 100.00 - Auto Posto Duque Santo André Ltda. (“Ponto Duque Santo André”) (**) - - 100.00 - Auto Posto Duque Lapa Ltda. (“Posto Duque Lapa”) (**) - - 100.00 - Marneylectro S.A.R.L (“Luxco”) 53.20 19.03 Marneylectro B.V (“Dutchco”) - - 72.23 Cnova N.V (“Cnova Holanda”) - - 36.09 Cnova Comércio Eletrônico S/A (”Cnova Comércio Eletrônico”) - - 36.09 E-Hub Consult. Particip. e Com. S.A. (“E – Hub”) - - 36.09 Nova Experiência PontoCom S.A (“Nova Experiência”) - - 36.09 Cdiscount S.A (“CDiscount”) - - 36.09 Cnova Finança B.V (“Cnova Finança”) - - 36.09 Financière MSR S.A.S (“Financière”) - - 36.02 Cdiscount Afrique S.A.S (“CDiscount Afrique”) - - 36.02 CD Africa SAS (“CD Africa”) - - 30.62 Cdiscount International BV The Netherlands (“Cdiscount Internacional”) - - 36.02 C-Distribution Asia Pte. Ltd. Singapore (“C-Distribution Asia”) (**) - - - 21.61 CLatam AS Uruguay (“CLatam”) - - 25.21 Cdiscount Colombia S.A.S (“CDiscount Colombia”) - - 18.38 C Distribution Thailand Ltd. (“C Distribution Thailand”) (**) - - - 15.13 E-Cavi Ltd Hong Kong (“E-Cavi”) (**) - - - 17.29 Cdiscount Vietnam Co Ltd. (“CDiscount Vietnam”) (**) - - - 17.29 Cnova France SAS (“CNova France”) - - 36.09 Cdiscount Côte d'Ivoire SAS Ivory Coast (“CDiscount Côte”) - - 30.62 Cdiscount Sénégal SAS (“CDiscount Sénégal”) - - 30.62 Cdiscount Panama S.A. (“CDiscount Panama”) - - 25.21 Cdiscount Cameroun SAS (“CDiscount Cameroun”) - - 30.62 Ecdiscoc Comercializadora S.A.( Cdiscount Ecuador) (“Ecdiscoc Comercializadora”) - - 25.21 Cdiscount Uruguay S.A. (“CDiscount Uruguay”) - - 25.21 Monconerdeco.com ( Cdiscount Moncorner Deco) (“Monconerdeco.com”) - - 27.18 Cdiscount Moncorner (“CDiscount Moncorner”) - - 35.87 (*) See note 1.3 (**)Subsidiaries sold in 2016 (note 1.3). 25 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 3 . Basis of consolidation – Continued Interest in subsidiaries and associates – Continued Direct and indirect equity interests - % 3.31.2016 12.31.2015 Companies Company Indirect interest Company Indirect interest Subsidiaries 3W SAS (“3W”) (**) - - 35.87 3W Santé SAS (“3W Santé”) - - 33.18 Via Varejo S.A. (“Via Varejo”) - 43.35 - Indústria de Móveis Bartira Ltda. (“Bartira”) - - 43.35 VVLOG Logistica Ltda. (PontoCred Negócio de Varejo Ltda.) (“VVLOG Logística”) - - 43.35 Globex Adm e Serviços Ltda. (“Globex Adm”) - - 43.35 Lake Niassa Empreend. e Participações Ltda. (“Lake Niassa”) - - 43.35 Globex Adm. Consórcio Ltda. (“Globex Adm. Consórcio”) - - 43.35 Associates Financeira Itaú CBD S/A Crédito, Financiamento e Investimento (“FIC”) - - 41.93 Banco Investcred Unibanco S.A. (“BINV”) - - 21.67 FIC Promotora de Vendas Ltda. (“FIC Promotora”) - - 41.93 In the individual interim financial information, equity interests are calculated considering the percentage held by CBD or its subsidiaries. In the consolidated interim financial information, the Company fully consolidates all its subsidiaries, keeping noncontrolling interests in a specific line item in shareholders’ equity. Associates Investments are accounted under the equity method because these associates are entities over which the Company exercises significant influence, but not control, since (a) it is a part of the shareholders’ agreement, appointing certain officers and having veto rights in certain relevant decisions, (b) the power over the operating and financial decisions of BINV and FIC is held by Banco Itaú Unibanco S.A (“Itaú Unibanco”). FIC’s summarized financial statements are as follows: FIC Current assets 3,894 Noncurrent assets 43 38 Total assets 3,932 Current liabilities 3,070 Noncurrent liabilities 15 15 Shareholders’ equity 847 Total liabilities and shareholders’ equity 3,932 Statement of profit or loss: Revenues 258 Operating income 99 99 Net income for the period 64 57 For investment calculation in FIC, the special goodwill reserve is deducted from its shareholders’ equity, since it is Itaú Unibanco’s (controlling shareholder) exclusive right. 26 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 4. Significant accounting policies The significant accounting policies adopted by the Company in the preparation of the individual and consolidated interim financial information are consistent with those adopted and disclosed in Note 4 to the financial statements for the year ended December 31, 2015 disclosed July 27, 2016 and therefore should be read in conjunction with those annual financial statements. 5. Adoption of new standards, amendments to and interpretations of existing standards issued by the IASB and CPC and standards issued but not yet effective In 2016, the Company began to apply the annual improvements to the IFRSs referring to the 2012-2014 and changes to IAS 1, which are effective for accounting periods beginning on or after January 1, 2016. The application of these improvements did not have impacts on the disclosures or on the Company’s individual and consolidated interim financial information. The adoption of new standards, amendments to and interpretations of existing standards issued by the IASB and CPC and standards issued but not yet effective are consistent with those adopted and disclosed in note 5 to the financial statements for the year ended December 31, 2015 disclosed July 27, 2016 and therefore should be read in conjunction with those annual financial statements. 6. Significant accounting judgments, estimates and assumptions Judgments, estimates and assumptions The preparation of the Company’s individual and consolidated interim financial information requires Management to make judgments, estimates and assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, and the disclosure of contingent liabilities at the end of the reporting period; however, uncertainties about these assumptions and estimates may result in outcomes that require adjustments to the carrying amount of the affected asset or liability in future periods. The significant assumptions and estimates for interim financial information for the three-month period ended March 31, 2016 were the same as those adopted in the individual and consolidated financial statements for the year ended December 31, 2015 dated July 27, 2016 and therefore should be read in conjunction. 7. Cash and cash equivalents The detailed information on cash and cash equivalents was presented in the annual financial statements for 2015, in note 7. Parent Company Consolidated Rate 3.31.2016 12.31.2015 3.31.2016 12.31.2015 Cash and banks - Brazil 171 409 Cash and banks - Abroad (*) - - 131 Financial investments - Brazil (**) 2,076 10,446 Financial investments - Abroad 1%p.a - - 9 29 2,247 11,015 (*)From the total cash and banks of R$ 130, R$ 26, is deposited in Panama in United States dollars.The other part and financial investments – abroad, in euros, are from the companies of e-commerce segment, located abroad. (**) Financial investments as at March 31, 2016 refer substantially to repurchase agreements, paid a weighted average rate equivalent to 102.22% of the Interbank Deposit Certificate (“CDI”) and redeemable in terms of less than 90 days as of investment date. 27 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 8. Trade receivables The detailed information on trade receivables was presented in the annual financial statements for 2015, in note 8. Parent Company Consolidated (Restated) Credit card companies 35 94 664 Sales vouchers 49 80 189 Consumer finance - CDCI - - 1,877 Trade receivable from cash and carry customers - - 355 Private label credit card 30 35 30 35 Receivables from related parties (note 12.2) 43 59 42 66 Estimated loss on doubtful accounts (note 8.1) - (379) Receivables from suppliers 44 119 164 Extended warranties - - 211 Other trade receivables 1 - 34 28 Current 387 3,210 Credit card companies - - 29 - Consumer finance – CDCI - - 111 Estimated losses on doubtful accounts - - (13) Noncurrent - - 98 387 3,308 Estimated losses on doubtful accounts Parent Company Consolidated (Restated) (Restated) At the beginning of the period - - (354) Loss/reversal in the period - (100) Write-off of receivables - - 111 Exchange rate changes - - 4 (1) At the end of the period - (344) Current - (336) Noncurrent - - (8) Below is the aging list of consolidated gross receivables, by maturity period: Past-due receivables – Consolidated Total Falling due <30 days 30-60 days 61-90 days >90 days 3.31.2016 – (Restated) 5,816 5,270 232 108 60 146 12.31.2015 3,700 3,252 133 82 52 181 28 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) 9. Other receivables The detailed information on other receivables was presented in the annual financial statements for 2015, in note 9. Parent Company Consolidated (Restated) Receivables from sale of fixed assets 15 20 34 38 Supplier receivables - - 27 21 Rental advances 10 11 10 11 Receivables from Audax 6 7 12 13 Amounts to be reimbursed 26 37 115 Rental receivable 62 68 79 86 Receivable from Paes Mendonça - - 532 Receivable from sale of companies 61 52 105 Other 15 5 11 79 200 1,000 Current 133 375 Noncurrent 74 67 625 A ccounts receivable from Paes Mendonça are related to amounts deriving from the payment of third-party liabilities by the subsidiaries, Novasoc and Sendas.Pursuant to contractual provisions, these accounts receivable are guaranteed by commercial lease rights (“Commercial rights”) of certain stores currently operated by the Company, Novasoc, Sendas and Xantocarpa. The maturity of the accounts receivable is linked to the lease agreements, which is currently under the tacit renewal under the same conditions previously agreed and were maintained in noncurrent assets due the possibility of converting them into commercial rights of leased stores. Inventories The detailed information on inventories was presented in the annual financial statements for 2015, in note 10. Parent Company Consolidated (Restated) Stores 1,703 4,323 Distribution centers 1,139 4,627 Real estate inventories under construction - - 165 Estimated losses on obsolescence and breakage (note 10.1) (14) (150) 2,828 8,965 29 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Inventories - Continued Estimated losses on obsolescence and breakage Parent Company Consolidated (Restated) (Restated) At the beginning of the period (10) (91) Additions (2) (18) Write-offs / reversal 2 4 45 25 Exchange rate changes - - - (1) At the end of the period (8) (85) Recoverable taxes The detailed information on recoverable taxes was presented in the annual financial statements for 2015, in note 11. Parent Company Consolidated Current (Restated) State value-added tax on sales and services – ICMS (note 11.1) 78 481 Social Integration Program/Contribution for Social Security Financing-PIS/COFINS 224 372 Income tax on Financial investments 13 22 15 32 Income tax and Social Contribution 41 15 66 34 Social Security Contribution - INSS 17 17 23 21 Value-Added Tax - France - - 65 Other 2 1 82 75 Total current 357 1,080 Noncurrent ICMS (note 11.1) 412 2,256 PIS/COFINS (note 1.3) - - 3 5 Social Security Contribution- INSS 122 206 Total noncurrent 534 2,467 Total 891 3,547 30 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Recoverable taxes 11.1.ICMS is expected to be realized as follows: In Parent Company Consolidated Restated Up to one year 2017 2018 77 2019 37 2020 37 2021 90 After 2021 - 55 For the ICMS tax credits, management, based on technical feasibility studies, based on growth projections and related tax payments in the normal course of the operations, understand be viable the future compensation. The studies mentioned are prepared periodically based on information extracted from Strategic Planning report, previously approved by the Board of Directors of the Company. For the accounting information as of March 31, 2016, management has monitoring controls over the progress of the plan annually established, revaluating and including eventual new elements that contribute to the realization of the expected balance. Related parties 12.1.Management and Board of Directors compensation The expenses related to management compensation (officers appointed pursuant to the Bylaws including members of the Board of Directors and the related support committees) and Fiscal Council recorded in the Company’s statement of profit or loss for the period ended March 31, were as follows: Base salary Variable compensation Stock option plan Total 2016 2016 2016 2016 Board of directors (*) 1 1 - 1 1 Executive officers 5 8 8 5 2 1 15 14 6 9 8 5 2 1 16 15 (*) The compensation of the Board of Directors advisory committees (Human Resources and Compensation, Audit, Finance, Sustainable Development and Corporate Governance) is included in this line. 31 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Related parties – Continued 12.2.Balances and transactions with related parties. The detailed information on related parties was presented in the annual financial statements for 2015, in note 12. Parent company Balances Transactions Trade receivables Other assets Trade payables Other liabilities Sales Purchases Revenues (expenses) Controlling shareholders Casino - 15 3 13 5 - (14) Wilkes Participações - (1) Euris Societé par Actions Simplifieé - 3 - Subsidiaries Novasoc Comercial - - 382 - 1 - Sé Supermecados - 122 - 2 - 5 Sendas Distribuidora 33 55 583 28 40 - - 77 89 67 67 29 26 Barcelona 1 1 29 6 6 - Via Varejo 9 3 - - - 2 146 - (36) VVLOG Logística - 2 1 - Cnova Comércio Eletrônico - - 40 22 - 16 - Nova Pontocom - 6 Xantocarpa - - 22 15 1 1 - GPA M&P - 1 1 - GPA Logistica - - 19 23 16 20 - Posto Duque - Salim Maluf - - - 6 - - 2 - Posto GPA - Santo André - - - 2 - Posto GPA - Império - - - 4 - Posto Duque - Lapa - - - 2 - Posto GPA - Ciara - - - 2 - Bellamar - 108 - Others - 3 2 - Subtotal 43 59 1,070 66 72 266 77 211 67 69 (14) 32 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Related parties – Continued 12.2.Balances and transactions with related parties - Continued Parent company Balances Transactions Trade receivables Other assets Trade payables Other liabilities Sales Purchases Revenues (expenses) Associates FIC - - 14 - 5 7 - 1 - 7 10 Other related parties - Management of Nova Pontocom - 1 Instituto Grupo Pão de Açúcar - (2) Greenyellow do Brasil Energia e Serviços Ltda ("Greenyellow") - 41 - Others - - 1 6 1 1 - 1 - Subtotal - - 15 6 6 8 41 2 - 2 9 Total 43 59 1,076 72 80 268 77 211 67 69 (5) 33 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Related parties – C ontinued Balances and transactions with related parties – Continued Consolidated Balances Transactions Trade receivables Other assets Trade payables Other liabilities Sales Revenues (expenses) Controlling shareholder Casino 6 8 16 - 36 23 56 86 - - (15) Distribution Casino France 23 32 - - 44 28 - Wilkes Participações - (1) Euris Societé par Actions Simplifieé - 2 - - - Almacenes Exito S.A. (Exito) - 2 2 - 24 24 - (22) Casino subsidiaries (note 12.3) Casino Finance International S.A. (Polca Empréstimos) (i) - 364 - - - C´est chez vous Societé en Nom Collectif 5 7 - - 38 37 - (11) EMC Distribution Societé par Actions Simplifiée - 48 43 - (38) Easydis Societé par Actions Simplifiée - 2 - - 1 2 - 39 1 - - (2) Big C Supercenter S.A. - 84 58 - Franprix-Leader Price Holding AS 8 12 - - 5 6 - 8 - Others - 3 - - 3 4 - 69 - - - 23 Associates FIC - - 25 10 6 9 - 3 - - 5 13 Other related parties Casas Bahia Comercial Ltda - - 291 - (66) Management Nova Pontocom - 1 Instituto Grupo Pão de Açúcar - (2) Viaw Consultoria Ltda - Greenyellow do Brasil Energia e Serviços Ltda. - 41 - Others - - 1 8 - 1 - Total 42 66 309 235 563 1 - (159) 12.3 Balances with Casino subsidiaries (i) Polca: Casino Group entity that has a cash centralization agreement with Cdiscount Group entities. This balance yields EONIA (Euro Overnight Index Average), plus 0.5% per annum. 34 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Investments The detailed information on investments was presented in the annual financial statements for 2015, in note 13. 13.1.Breakdown of investments Parent Company Sé Sendas Novasoc Via Varejo Nova Pontocom (**) NCB (*) Luxco Barcelona Bellamar GPA M&P Others Total (***) Balances at 12.31.2015 - 1,349 174 1,844 - 501 (276) 770 367 120 24 4,873 Share of profit(loss) of subsidiaries and associates – (restated) - 23 5 - 24 23 7 30 Dividends - Stock option - - - 1 - - - 1 - - - 2 Write-off (note 1.3) - 5 5 Other transactions (**) – (restated) - - - 5 - - 12 - 17 Balances at 3.31.2016 – ( restated) - - 27 Balances at 12.31.2014 2,806 1,709 144 1,862 83 507 6 690 286 178 17 8,288 Share of profit(loss) of subsidiaries and associates – (restated) 4 46 (3) 104 (31) (3) (1) 8 21 - 4 149 Stock option - - - 1 - 1 Other transactions (**) - - - (3) (5) - (8) Balances at 3.31.2015 – (restated) 2,810 1,755 141 1,964 47 504 5 698 307 178 21 8,430 (*) In NCB case, the investment amount refers to the effects of the fair value measurements of the business combination. For Via Varejo, the fair value effects were considered together with the accounting investment held in this subsidiary. (**) Includes the effects of the exchange rate changes on translation of the foreign subsidiaries’ financial information and other comprehensive income in the case of Luxco. (***) Includes the effect of loss on investment in Luxco, in the amount of R$311. The negative shareholders equity balance of the subsidiary is recorded in liabilities in the balance sheet. 35 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Investments – Continued 13.1.Breakdown of investments – Continued Consolidated FIC BINV Outros Total Balances at 12.31.2015 361 20 1 382 Share of profit(loss) of subsidiaries and associates 32 - - 32 Balances at 3.31.2016 20 1 Consolidated FIC BINV Outros Total Balances at 12.31.2014 373 21 7 401 Share of profit(loss) of subsidiaries and associates 30 (2) - 28 Write-off - - (6) (6) Exchange rate changes - - (1) (1) Balances at 3.31.2015 19 - 36 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Property and equipment Parent Company Balance at 12.31.2015 Additions Depreciation Write-offs Transfers Balance at 3.31.2016 Land 1,272 - - - 2 Buildings 1,799 1 - Leasehold improvements 1,858 3 63 Machinery and equipment 892 37 - Facilities 179 3 - Furniture and fixtures 375 10 - Vehicles 3 - - 1 3 Construction in progress 73 85 - - Other 50 - 44 Total 6,501 2 Finance lease IT equipment 7 - - 5 Buildings 17 - 17 24 - - 22 Total 6,525 1 Parent Company Balance at 12.31.2014 Additions Depreciation Write-offs Transfers Balance at 03.31.2015 Land 1,213 - - (7) 5 1,211 Buildings 1,853 1 (15) - - 1,839 Leasehold improvements 1,635 2 (32) (1) 56 1,660 Machinery and equipment 806 66 (36) (2) (1) 833 Facilities 161 3 (4) - 1 161 Furniture and fixtures 312 25 (11) (1) - 325 Vehicles 17 2 (1) - - 18 Construction in progress 65 55 - - (62) 58 Other 38 9 (4) - (4) 39 Total 6,100 163 (103) (11) (5) 6,144 Finance lease IT equipment 7 - (1) - - 6 Buildings 18 - 18 25 - (1) - - 24 Total 6,125 163 (104) (11) (5) 6,168 37 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Property and equipment - Continued Parent Company Balance at 3.31.2016 Balance at 12.31.2015 Cost Acculated depreciation Net Cost Acculated depreciation Net Land - 1,272 - 1,272 Buildings 2,759 (960) 1,799 Leasehold improvements 3,208 (1,350) 1,858 Machinery and equipment 2,005 (1,113) 892 Facilities 410 (231) 179 Furniture and fixtures 823 (448) 375 Vehicles 7 3 10 (7) 3 Construction in progress - 73 - 73 Other 44 131 (81) 50 10,691 (4,190) 6,501 Finance lease IT equipment 37 5 38 (31) 7 Buildings 34 17 34 (17) 17 71 22 72 (48) 24 Total 10,763 (4,238) 6,525 38 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Property and equipment - Continued Consolidated Balance at 12.31.2015 Additions Depreciation Deconsolidation (*) Write-offs Transfers Exchange variation Balance at 3.31.2016 (Restated) Land 1,464 - 14 - Buildings 2,023 5 - - - Leasehold improvements 3,675 30 87 - Machinery and equipment 1,676 61 3 - Facilities 422 13 4 Furniture and fixtures 701 24 - 1 Vehicles 75 1 - - - 70 Construction in progress 172 - - - Other 97 6 - 1 - 96 Total 10,305 2 Finance lease Equipment 13 - 12 IT equipment 31 1 - 27 Facilities 1 - 1 Furniture and fixtures 6 - 6 Buildings 21 - 21 72 1 - 67 Total 10,377 2 (*) See note 1.3. Consolidated Balance at 12.31.2014 Additions Depreciation Write-offs Transfers Exchange rate changes Balance at 03.31.2015 (Restated) Land 1,449 - - (7) 6 - 1,448 Buildings 2,047 11 (16) - - - 2,042 Leasehold improvements 3,182 60 (56) (2) 103 - 3,287 Machinery and equipment 1,605 119 (74) (12) 9 - 1,647 Facilities 381 14 (11) - 7 1 392 Furniture and fixtures 601 45 (22) (3) 2 1 624 Vehicles 121 3 (3) (1) - - 120 Construction in progress 166 84 - - (127) - 123 Other 73 19 (7) - (4) - 81 Total 9,625 355 (189) (25) (4) 2 9,764 Finance lease Equipment 16 - (1) - (1) - 14 IT equipment 26 - (5) - 1 - 22 Facilities 1 - 1 Furniture and fixtures 7 - 7 Vehicles 1 - 1 Buildings 23 - 23 74 - (6) - - - 68 Total 9,699 355 (195) (25) (4) 2 9,832 39 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Property and equipment – Continued Balance at 3.31.2016 Balance at 12.31.2015 Cost (Restated) Accumulated depreciation Net (Restated) Cost Accumulated depreciation Net Land - 1,464 - 1,464 Buildings 3,036 (1,013) 2,023 Leasehold improvements 5,548 (1,873) 3,675 Machinery and equipment 3,454 (1,778) 1,676 Facilities 799 (377) 422 Furniture and fixtures 1,349 (648) 701 Vehicles 70 111 (36) 75 Construction in progress - 172 - 172 Other 96 227 (130) 97 16,160 (5,855) 10,305 Finance lease Equipment 36 12 36 (23) 13 IT equipment 27 199 (168) 31 Facilities 2 1 2 (1) 1 Furniture and fixtures 15 6 15 (9) 6 Buildings 43 21 43 (22) 21 67 295 (223) 72 Total 16,455 (6,078) 10,377 Capitalized borrowing costs The consolidated borrowing costs for the three-month period ended March 31, 2016 were R$3 (R$4 for the three-month period ended March 31, 2015). The rate used to determine the borrowing costs eligible for capitalization was 104.60% of the CDI (104.63 % of the CDI for the period ended March 31, 2015), corresponding to the effective interest rate on the Company’s borrowings. Additions to property and equipment Parent Company Consolidated 3.31.2016 3.31.2015 3.31.2016 3.31.2015 Additions 163 355 Finance lease - - - Capitalized interest (2) (4) Property and equipment financing - Additions (142) (168) Property and equipment financing - Payments 192 230 Total 211 413 40 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Property and equipment – Continued Other information As at March 31, 2016, the Company and its subsidiaries recorded in cost of goods sold and services sold the amount of R$11 (R$12 as at March 31, 2015) in parent company and R$31 (R$32 as at March 31, 2015) in consolidated referring to the depreciation of its fleet of trucks, machinery, buildings and facilities related to the distribution centers. The Company monitored the plan for impairment test performed on December 31, 2015 and there were no significant discrepancies indicating loss or need to perform a new impairment test on March 31, 2016. Intangible assets The detailed information on intangible assets was presented in the annual financial statements for 2015, in note 15. Parent company Balance at 12.31.2015 Additions Amortization Write-off Balance at 3.31.2016 Goodwill - home appliances 179 - - - Goodwill - retail 503 - - - Commercial rights - retail 46 - - - 46 Software and implementation 583 22 Software - capital leasing 9 79 - - 88 Total 1,320 Parent company Balance at 12.31.2014 Additions Amortization Balance at 3.31.2015 Goodwill - home appliances 179 - - 179 Goodwill - retail 394 - - 394 Commercial rights - retail 43 - - 43 Software and implementation 579 24 (24) 579 Total 1,195 24 (24) 1,195 Balance at 3.31.2016 Balance at 12.31.2015 Cost Accumulated amortization Net Cost Accumulated amortization Net - 179 - 179 Goodwill - home appliances 1,361 (858) 503 Goodwill - retail 46 - 46 46 - 46 Commercial rights - retail 1,046 (463) 583 Software and implementation 88 - 88 9 - 9 Software - capital leasing 2,641 (1,321) 1,320 41 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Intangible assets – Continued Consolidated Balance at 12.31.2015 Additions Amortization Write-Off Transfers Corporate restructuring (*) Exchange rate changes Balance at 3.31.2016 (Restated) Goodwill - cash and carry 362 - Goodwill - home appliances 920 - Goodwill - retail 747 - Goodwill - e-commerce 243 - Brand - cash and carry 39 - 39 Brand - home appliances 2,061 - Brand - e-commerce 21 - 20 Commercial rights - home appliances 570 - Commercial rights - retail 46 - 46 Commercial rights - cash and carry 34 - 34 Costumer relationship - home appliances - Lease agreement – under advantageous condition 70 - 66 Contractual rights 148 - Software 1,127 57 43 Softwares capital leasing 89 79 - Others 66 24 - - 1 43 Total (*) See note 1.3.3. Consolidated Balance at 12.31.2014 Additions Amortization Write-off Transfers Exchange rate changes Balance at 03.31.2015 (Restated) Goodwill - cash and carry 362 - 362 Goodwill - home appliances 920 - 920 Goodwill - retail 747 - 747 Goodwill - e-commerce 254 - 22 276 Brand - cash and carry 39 - 39 Brand - home appliances 2,061 - 2,061 Brand - e-commerce 30 - 3 33 Commercial rights - home appliances 574 - (1) - - - 573 Commercial rights - retail 46 - 46 Commercial rights - cash and carry 34 - 34 Costumer relationship - home appliances 2 - 2 Lease agreement – under advantageous condition - NCB 97 - (6) - - - 91 Contractual Rights 179 - (8) - - - 171 Software 965 55 (49) (17) 20 14 988 Software CL 91 - (3) - - - 88 Other 47 27 - (1) (19) 4 58 Total 6,448 82 (67) (18) 1 43 6,489 . 42 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Intangible assets – Continued Balance at 3.31.2016 Balance at 12.31.2015 Cost (Restated) Accumulated amortization Net (Restated) Cost Accumulated amortization Net Goodwill - cash and carry (note 15.1) 371 (9) 362 Goodwill - home appliances (note 15.1) - 920 - 920 Goodwill - retail (note 15.1) 1,848 (1,101) 747 Goodwill - e-commerce (note 15.1) - 243 - 243 Brand - cash and carry 39 - 39 39 - 39 Brand - home appliances - 2,061 - 2,061 Brand - e-commerce 16 4 20 21 - 21 Commercial rights - home appliances 637 (67) 570 Commercial rights - retail 46 - 46 46 - 46 Commercial rights - cash and carry 34 - 34 34 - 34 Costumer relationship - home appliances 34 - 35 (35) - Lease agreement under advantageous condition - NCB 66 290 (220) 70 Contractual Rights 187 (39) 148 Software 1,932 (805) 1,127 Software capital leasing 122 (33) 89 Other 58 43 81 (15) 66 Total 8,867 (2,324) 6,543 Impairment testing of goodwill and intangible assets Goodwill and intangible assets were tested for impairment as at December 31, 2015 according to the method described in note 4 - Significant accounting policies, in the financial statements for the year ended December 31, 2015 released on July 27, 2016. The Company monitored the plan for impairment test performed on December 31, 2015 and there were no enough significant discrepancies indicating loss or need to perform a new impairment test on March 31, 2016. Additions to intangible assets Parent Company Consolidated (Restated) (Restated) Additions 24 82 Finance lease - - Others accounts payable - - - 11 Intangible assets financing - Additions - (3) - (3) Intangible assets financing - Payments 2 6 2 6 Total 24 27 83 96 43 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Trade payables The detailed information on trade payables was presented in the annual financial statements for 2015, in note 16. Parent Company Consolidated 3.31.2016 12.31.2015 3.31.2016 12.31.2015 (Restated) Product suppliers 2,856 4,446 10,373 15,590 Service suppliers 137 142 1,071 772 Rebates (485) (854) 2,658 4,103 10,849 15,508 Borrowings and financing The detailed information on borrowings and financing was presented in the annual financial statements for 2015, in note 17. 17.1.Debt breakdown Parent Company Consolidated Weighted average rate 3.31.2016 12.31.2015 3.31.2016 12.31.2015 Current Debentures and promissory note Debentures, net (note 17.4) 5 38 5 38 Promissory note, net - - 38 38 Borrowings and financing Local currency BNDES TJLP(*) + 3.60 per year 62 82 62 82 BNDES 3.46% per year 7 9 14 16 IBM CDI(**) - 0.71% per year - - 28 27 Working capital 108.21% of CDI 111 111 Working capital 14.60% per year - - 2,308 Working capital TR(***) + 9.98% per year 2 1 7 5 Sale of receivables 109% of CDI - - 5 4 Finance lease (note23) 36 30 52 44 Borrowing cost (1) (2) 232 2,595 Foreign currency Working capital USD + 2.49% per year 857 1,656 Swap contracts (note 17.7) 104.50% of CDI (299) (475) 558 1,181 Total current 828 3,814 44 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing - Continued Debt breakdown - Continued Parent Company Consolidated Noncurrent Weighted average rate 3.31.2016 12.31.2015 3.31.2016 12.31.2015 Debentures and promissory note Debentures, net (note 17.4) 897 897 Borrowings and financing Local currency BNDES TJLP(*) + 3.60 per year - BNDES 2.70% per year 8 9 48 51 IBM CDI - 0.71% per year - - 56 68 Working capital 14.63% per year - - 167 Working capital 104.93% of CDI 980 1,131 Working capital TR + 9.98 % per year 21 20 126 Finance lease (note 23) 117 220 Swap contracts (note 17.7) 101.40% of CDI - - 2 Borrowing cost (3) (7) 1,123 1,758 Foreign currency Working capital USD + 2.14% per year 1,443 1,756 Swap contracts (note 17.7) 101.6% of CDI (186) (247) 1,257 1,509 Total noncurrent 3,277 4,164 Total loans and borrowings 4,105 7,978 17.2.Changes in borrowings Parent Company Consolidated At December 31, 2015 4,105 7,978 Additions - working capital Additions - finance lease 79 80 Accrued interest 99 Accrued swap Mark-to-market Monetary and exchange rate changes Borrowing cost 1 1 Interest paid Payments Swap paid 29 14 At March 31, 2016 45 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing - continued 17.2.Changes in borrowings - Continued Parent Company Consolidated At December 31, 2014 5,526 9,728 Additions 215 1,571 Accrued interest 136 245 Accrued swap (178) (211) Mark-to-market 1 1 Monetary and exchange rate changes 199 236 Borrowing cost 1 1 Interest paid (103) (235) Payments (296) (1,955) Swap paid (19) (19) At March 31, 2015 5,482 9,362 17.3.Maturity schedule of borrowings and financing recorded in noncurrent liabilities Year Parent Company Consolidated 2017 2018 2019 48 96 After 2020 80 Subtotal Borrowing costs Total 46 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing – Continued 17.4Debentures and promissory note Date Parent Company Consolidated Type Issue Amount Outstanding debentures and promissory note Issue Maturity Annual financial charges Unit price 3.31.2016 12.31.2015 3.31.2016 12.31.2015 Parent Company 12th Issue – CBD No preference 900,000 900,000 9/12/14 9/12/19 107.00% of CDI 1,007 939 939 1st issue - promissory note - CBD No preference 500,000 10 1/8/16 7/6/16 1.49% p.a 50,000 - - Borrowing cost (4) (4) Parent Company/Consolidated - current and noncurrent 935 935 Current liabilities 38 38 Noncurrent liabilities 897 897 47 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Borrowings and financing – Continued Debentures and promissory note – Continued GPA is required to maintain certain debt financial covenants in connection with the issues made. These ratios are calculated based on consolidated financial statements of the Company prepared in accordance with accounting practices adopted in Brazil, in the respective issuing Company as follows: (i) net debt (debt minus cash and cash equivalents and trade accounts receivable) not greater than equity and (ii) consolidated net debt/EBITDA ratio lower than or equal to 3.25. At March 31, 2016, GPA complied with these ratios. Borrowings in foreign currencies On March 31, 2016 GPA had loans in foreign currencies (dollar and euro) to strengthen its working capital, maintain its cash strategy, lengthen its debt profile and make investments, being the last due date in October, 2018 For a part of the transactions, GPA is required to maintain certain debt financial covenants. These ratios are calculated based on consolidated financial statements of the Company prepared in accordance with accounting practices adopted in Brazil, in the respective issuing Company as follows: (i) net debt (debt minus cash and cash equivalents and trade accounts receivable) not greater than equity and (ii) consolidated net debt/EBITDA ratio lower than or equal to 3.25. At March 31, 2016, GPA complied with these ratios. Guarantees The Company signed promissory notes for some borrowings agreements. Swap contracts The Company uses swap transactions for 100% of its borrowings denominated in US dollars and fixed interest rates, exchanging these obligations for Real linked to CDI (floating) interest rates. These contracts have a total debt term and protect the interest and the principal and are signed, with the same due dates and with same counterparty. The weighted average annual rate of CDI as of March 2016 was 13.73% (11.26% in 2015). 48 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Financial instruments The detailed information on financial instruments was presented in the annual financial statements for 2015, in note 18. The main financial instruments and their carrying amounts in the interim financial information, by category, are as follows: Parent Company Consolidated Carrying amount Carrying amount Financial assets: (Restated) Loans and receivables (including cash) Cash and cash equivalents 2,247 11,015 Trade receivables and other receivables 587 4,308 Related parties - assets (*) 1,076 309 Financial liabilities: Other financial liabilities - amortized cost Related parties -liabilities (*) (268) (563) Trade payables (4,103) (15,508) Financing for purchase of assets (104) (118) Acquisition of non-controlling interest - - (104) Debentures (935) (935) Borrowings and financing (1,355) (4,222) Suppliers - structured - - (1,055) Fair value through profit or loss Loans and financing, including derivatives (1,815) (2,821) Net exposure (4,670) (9,694) (*)Transactions with related parties refer mainly to transactions between the Company and its subsidiaries and other related entities and were substantially accounted for in accordance with the prices, terms and conditions agreed between the parties. The fair value of other financial instruments detailed in table above approximates the carrying amount based on the existing terms and conditions. The financial instruments measured at amortized cost, the related fair values of which differ from the carrying amounts, are disclosed in note 18.3. 49 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued Considerations on risk factors that may affect the business of the Company and its subsidiaries: (i) Capital risk management The main objective of the Company’s capital management is to ensure that the Company sustains its credit rating and a well-defined equity ratio, in order to support businesses and maximize shareholder value. The Company manages the capital structure and makes adjustments taking into account changes in the economic conditions. There were no changes as to objectives, policies or processes during the year ended March 31, 2016. Parent Company Consolidated 3.31.2016 12.31.2015 3.31.2016 12.31.2015 Cash and cash equivalents 2,247 11,015 Suppliers – structured program(**) - - (1,055) Borrowings and financing (4,105) (7,978) Other liabilities with related parties (note 12.2) (*) - - (364) (*) Represents loans of CDiscount with Casino Finance International S.A. (“Polca”). (**)Suppliers – structured program refers to financial liabilities with suppliers which due dates were extended during three-month period ended March 31, 2016 and year 2015. Due to characteristics of commercial negotiations between suppliers and the Company, these financial liabilities were included in programs with banks, utilizing Company’s credit lines, with implied financial cost of 112,0% of CDI. The Company understands that this transaction has specific nature and classifies separately from the caption Suppliers. (ii) Liquidity risk management The Company manages liquidity risk through the daily follow-up of cash flows, control of maturities of financial assets and liabilities, and a close relationship with the main financial institutions. The table below summarizes the aging profile of the Company’s financial liabilities as at March 31, 2016. 18.1.1 Parent Company Up to 1 Year 1 – 5 years More than 5 years Total Borrowings and financing 20 Debentures and promissory note - Derivatives 21 2 Finance lease 52 Trade payables - - Total 50 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued Considerations on risk factors that may affect the business of the Company and its subsidiaries – Continued (ii) Liquidity management risk – Continued 18.1.2 Consolidated Up to 1 Year 1 – 5 years More than 5 years Total Borrowings and financing Debentures and promissory note - Derivatives 77 13 Finance lease 81 Trade payables - restated - - Suppliers - structured program - - Acquisition of noncontrolling interest 79 28 - Sale of receivables 5 - 5 Total (iii) Derivative financial instruments Consolidated Notional value Fair value 3.31.2016 12.31.2015 3.31.2016 12.31.2015 Fair value hedge Purpose of hedge (debt) 2,760 3,512 Long position (buy) Prefixed rate TR+9.98% per year 131 131 US$ + fixed 2.36% per year 2,629 3,427 EUR + fixed 1.60% per year - - 2,760 3,558 Short position (sell) 103.37% per year (2,760) (2,838) Net hedge position - 720 51 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued Considerations on risk factors that may affect the business of the Company and its subsidiaries – Continued (iii) Derivative financial instruments - continued Realized and unrealized gains and losses on these contracts during the three-month period ended March 31, 2016 are recorded in financial income (expenses), net and the balance receivable at fair value is R$284 (R$720 as at December 31, 2015), recorded in line item “Borrowings and financing”. The effects of the fair value hedge recorded in the statement of profit or loss for the three-month period ended March 31, 2016 were a gain of R$34 (gain of R$208 as at March 31, 2015). Sensitivity analysis of financial instruments The Company disclosed the net exposure of the derivatives financial instruments, corresponding financial instruments and certain financial instruments in the sensitivity analysis chart below, for each of the scenarios mentioned: For the probable scenario, exchange rate weighted was R$3.91 on the due date, and the interest rate weighted was 14.53% per year. The sources used were the same as those of the annual financial statements for 2015. 52 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued Sensitivity analysis of financial instruments - continued (i) Other financial instruments Market projection Operations Risk (CDI increase) Balance at 3.31.2016 Scenario I Scenario II Scenario III Fair value hedge (fixed rate) 101.40% of CDI Fair value hedge (exchange rate) 103.37% of CDI Debentures 107% of CDI Promissory note CDI + 1.49% Bank loans - CBD 106.97% of CDI Leases 100.19% of CDI Leases 95.31% of CDI Bank loans- Via Varejo CDI - 0.71% Bank loans - Barcelona 108% of CDI Total borrowings and financing exposure Cash and cash equivalents (*) 102.22% of CDI Net exposure Net effect - loss (*) weighted average The Company has a net exposure (between trade payables and financial investments abroad) of US$ 14 million and €11 million, besides investments in foreign entities amounting to €3 million. Management did not apply the sensibility tests related to exchange exposure since the amounts were considered not relevant. In addition, Company has a borrowing balance of R$ 1,349 with Casino’s group company Polca, yields EONIA + 0.5% per year. Considering that part of that interest rate is post-fixed and not representative, Company is not exposed to relevant variation of this interest rate and, therefore, with no sensibility analysis required for this exposure. 53 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued Fair value measurements The Company discloses the fair value of financial instruments measured at fair value and of financial instruments measured at amortized cost, the fair value of which differ from the carrying amount, in accordance with CPC 46 (“IFRS13”), which refer to the concepts of measurement and disclosure requirements. The fair values of cash and cash equivalents, trade receivables, short and long-term debt and trade payables are equivalent to their carrying amounts. The table below presents the fair value hierarchy of financial assets and liabilities measured at fair value and of financial instruments measured at amortized cost, the fair value of which is disclosed in the financial statements: Carrying amount at 3.31.2016 Fair value at 3.31.2016 Fair value measurement at the end of the reporting period using other significant observable assumptions Financial instruments at fair value through profit (loss) Cross-currency interest rate swaps level 2 Interest rate swaps 1 1 level 2 Borrowings and financing (fair value) level 2 Financial instruments at amortized cost, in which the fair value is disclosed Borrowings and financing (amortized cost) level 2 Total There were no changes between the fair value measurements levels in the three-month period ended March 31, 2016. · Cross-currency and interest rate swaps and borrowings and financing are classified in level 2 since the fair value of such financial instruments was determined based on readily observable market inputs, such as expected interest rate and current and future foreign exchange rate. 54 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Financial instruments – Continued Consolidated position of derivative transactions The consolidated position of outstanding derivative transactions is presented in the table below: Outstanding Amount payable or receivable Fair value Description Counterparties Notional value Contracting date Maturity 3.31.2016 12.31.2015 3.31.2016 12.31.2015 Exchange swaps registered with CETIP (US$ x CDI) Tokyo Bank US$ 75 1/14/2014 1/10/2017 83 110 84 113 JP Morgan Bank US$ 50 3/19/2014 3/21/2016 - 77 - 82 Mizuho US$ 50 10/31/2014 10/31/2017 53 70 52 69 Citibank US$ 85 11/21/2014 11/21/2016 80 109 82 112 Tokyo Bank US$ 75 1/2/2015 12/29/2016 68 94 69 98 Citibank US$ 5 1/28/2015 1/28/2016 - 6 - 7 HSBC US$ 100 2/25/2015 11/25/2016 66 100 69 102 Bradesco US$ 100 4/27/2015 4/24/2016 22 66 24 76 Citibank US$ 50 4/10/2015 4/10/2017 20 38 21 37 Citibank US$ 30 4/14/2015 4/17/2017 12 22 13 22 Tokyo Bank US$ 50 7/31/2015 7/31/2017 9 (1) 8 - Bank of America US$ 40 9/14/2015 9/14/2017 26 26 Scotiabank US$ 50 9/30/2015 9/29/2017 (7) (4) Agricole EUR 50 10/7/2015 10/8/2018 (13) (18) Itaú BBA US$ 50 10/27/2015 1/17/2017 (3) (1) Bradesco US$ 50 3/3/2016 06/03/2017 - - Scotiabank US$ 50 1/15/2016 1/16/2018 - - Bradesco US$ 50 2/1/2016 10/28/2016 - - Santander US$ 47 2/22/2016 2/16/2017 - - Interest rate swap registered with CETIP (fixed rate x CDI) Itaú BBA R$ 54 1/14/2015 1/5/2027 1 (1) - (1) 693 720 55 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Taxes and contributions payable and taxes payable in installments The detailed information on taxes and contributions payable and taxes payable in installments was presented in the annual financial statements for 2015, in note 19. Taxes and contributions payable and taxes payable in installments Parent Company Consolidated 3.31.2016 12.31.2015 3.31.2016 12.31.2015 PIS and COFINS 25 16 396 Provision for income tax and social contribution - 3 13 52 ICMS 26 27 154 Others - 9 148 51 55 750 Taxes payable in installments - Law 11,941/09 644 644 Others 7 8 8 8 652 652 Current 135 830 Noncurrent 572 572 Maturity schedule of taxes payable in installments in noncurrent liabilities will occur as follows: In Parent Company and Consolidated 2017 61 2018 78 2019 77 2020 77 After 2021 56 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Income tax and social contribution The detailed information on income tax and social contribution was presented in the annual financial statements for 2015, in note 20. Income and social contribution tax expense reconciliation Parent Company Consolidated 3.31.2016 3.31.2015 3.31.2016 3.31.2015 (Restated) (Restated) (Restated) (Restated) Profit before income tax and social contribution 208 405 Income tax and social contribution at the nominal rate of 25% for the Company and 34% for subsidiaries 21 (52) 42 (118) Deferred income tax over carrying amount not recognized - - (27) Tax penalties - (2) - (2) Share of profit of subsidiaries and associates 7 37 11 8 Effect of tax rates in foreign entities - - 5 - Reversal of deferred income tax and social contribution - - - Other permanent differences (nondeductible) 1 1 12 (14) Effective income tax and social contribution 29 (16) (153) Income tax and social contribution for the period: Current 6 - (96) Deferred 23 (16) 7 (57) Deferred income tax and social contribution expense 29 (16) (153) Effective rate 36.25% 7.69% -12.14% 37.78% CBD does not pay social contribution based on a final and unappealable court decision in the past; therefore its nominal rate is 25%. Breakdown of deferred income tax and social contribution Parent Company Consolidated 3.31.2016 12.31.2015 3.31.2016 12.31.2015 Restated Restated Tax losses 12 - 232 Provision for risks 141 344 Provision for temporary differences write-off - - (59) Provision for derivative transactions taxed on a cash basis (107) (100) Estimated loss on doubtful accounts 2 1 106 Provision for current expenses 9 5 82 68 Goodwill tax amortization (10) (595) Present value adjustment 1 1 (12) Lease adjustment 8 5 (48) Mark-to-market adjustment (2) (2) Fair value of assets acquired in business combination - - (790) Technological innovation – future realization (18) (18) Depreciation of fixed assets as per tax rates (25) (20) Provision of Morzan arbitration 50 50 50 50 Other 11 9 85 66 Deferred income tax and social contribution 73 50 (778) Noncurrent assets 73 50 406 Noncurrent liabilities - - (1,184) Income tax and social contribution 73 50 (778) 57 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Income tax and social contribution – Continued Breakdown of deferred income tax and social contribution – Continued The Company estimates to recover these deferred tax assets as follows: Year Parent Company Consolidated 2016 34 2017 26 80 2018 13 33 2019 - 9 After 2020 - 15 73 Changes in deferred income tax and social contribution Parent Company Consolidated 3.31.2016 3.31.2015 3.31.2016 3.31.2015 Restated At the beginning of the period 50 56 (642) Expense for the period 23 (16) 7 (57) Exchange rate changes - - 11 Other - (1) 12 At the end of the period 73 39 (676) Accounts payable related to acquisition of companies Consolidated 3.31.2016 12.31.2015 Interest acquisition in Assaí 7 7 Interest acquisition in Sendas 73 69 Interest acquisition in Cdiscount Colombia S.A.S 27 28 Current liabilities 80 76 Noncurrent liabilities 27 28 58 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Provision for risks The provision for risks is estimated by the Company’s management, supported by its legal counsel. The provision was recognized in an amount considered sufficient to cover probable losses. Parent Company PIS/COFINS Taxes and other Social security and labor Civil Regulatory Total Balance at December 31, 2015 63 187 152 71 17 490 Additions 5 2 12 8 6 33 Payments - - Reversals - Inflation adjustment 3 8 4 4 1 20 Balance at March 31, 2016 71 73 18 PIS/COFINS Taxes and other Social security and labor Civil Regulatory Total Balance at December 31, 2014 40 190 168 72 13 483 Additions - 1 5 6 1 13 Payments - - (4) - (1) (5) Reversals - (10) - (13) - (23) Inflation adjustment 1 6 4 4 1 16 Balance at March 31, 2015 41 187 173 69 14 484 Consolidated PIS/COFINS Taxes and other Social security and labor Civil Regulatory Total Balance at December 31, 2015 103 414 597 248 34 1,396 Additions 4 4 88 61 13 Payments - - Reversals Inflation adjustment 4 11 15 11 2 43 Exchange rate changes - Balance at March 31, 2016 36 PIS/COFINS Taxes and other Social security and labor Civil Regulatory Total Balance at December 31, 2014 79 510 521 201 33 1,344 Additions 3 4 52 62 4 125 Payments - - (39) (26) (1) (66) Reversals - (11) (7) (53) (2) (73) Inflation adjustment 2 8 14 12 2 38 Exchange rate changes - 2 - - - 2 Balance at March 31, 2015 84 513 541 196 36 1,370 59 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued Tax As per prevailing legislation, tax claims are subject to monetary indexation, which refers to an adjustment to the provision for tax risks according to the indexation rates used by each tax jurisdiction. In all cases, both the interest charges and fines, when applicable, were computed and fully provisioned with respect to unpaid amounts. The main provisioned tax claims are as follows: COFINS and PIS Since the noncumulative regime to calculate PIS and COFINS has been used, the Company and its subsidiaries have challenged the right to deduct ICMS from the base of these two contributions and other less important matters. The amount accrued as at March 31, 2016 is R$ 107 (R$ 103 as at December 31, 2015). Tax The Company and its subsidiaries have other tax claims, which after analysis by its legal counsel, were considered as probable losses and accrued by the Company. These refer to: (i) tax assessment notices related to purchase, industrialization and sale of soybean and byproducts exports (PIS, COFINS and IRPJ); (ii) challenge on the non-application of the Accident Prevention Factor - FAP for 2011; (iii) challenge on the Poverty Fighting Fund established by the Rio de Janeiro State Government; (iv) challenges on purchases from suppliers considered not qualified in the State Finance Department registry, error in application of rate and accessory obligations by State tax authorities; (v) arguing about ICMS rates over energy expenses in the Rio de Janeiro State; and (vi) other less relevant issues. The amount accrued for these matters as at March 31, 2016 is R$125 (R$121 as at December 31, 2015). ICMS The Federal Supreme Court ("STF") on October 16, 2014 decided that ICMS taxpayers that trade products included in the “basked of food staples” have no right to fully utilize the ICMS credits. The Company, with the assistance of its legal counsel, decided that it would be an appropriate procedure to record a provision for this matter amounting to R$ 132 as at March 31, 2016 (R$128 as at December 31, 2015) since this claim is considered a “probable” loss. The amounts accrued represent Management’s best estimate of the probable cash disbursement to settle this claim. Supplementary Law 110/2001 The Company claims in court the eligibility to not pay the contributions provided for by Supplementary Law 110/01, referring to the FGTS (Government Severance Indemnity Fund for Employees) costs. The accrued amount as at March 31, 2016 is R$65 (R$62 as at December 31, 2015). 60 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued Others contingent tax liabilities - Cdiscount There were consolidated provisions for contingent tax liabilities from foreign e-commerce entities. As at March 31, 2016 the contingent tax liabilities amount to R$10 (R$13 as at December 31, 2015). Others contingent tax liabilities - Via Varejo Provisions for contingent tax liabilities were recorded as a result of the business combination with Via Varejo, as required by CPC 15(R1) (IFRS 3). As at March 31, 2016, the recorded amount related to contingent tax liabilities is R$85 (R$84 as at December 31, 2015). These accrued claims refer to administrative proceedings related to the offset of tax debts against credits from the contribution levied on coffee exports. Others contingent tax liabilities - Bartira During the three-month period ended March 31, 2016, the Company reversed almost the totality contingent liabilities related to Bartira PPA, occurred in 2013. The amounts reversed comprise R$6 of tax and R$11 of labor contingencies, totaling R$17. The remaining amount for three-month period ended March 31, 2016 is R$1(R$18 at December 31, 2015). Labor The Company and subsidiaries are parties to various labor lawsuits mainly due to termination of employees in the ordinary course of business. At March 31, 2016, the Company recorded a provision amount R$631 (R$597 as at December 31, 2015) related to the potential risk of loss on these lawsuits. Management, with the assistance of its legal counsel, assesses these claims recording a provision for losses when reasonably estimable, based on past experiences in relation to the amounts claimed. Labor claims are indexed to rate according to a table available by TST (“The Brazilian Supreme Labor Court”), plus monthly interest of 1%. Civil and others The Company and its subsidiaries are parties to civil lawsuits at several court levels (indemnities and collections, among others) and at different courts. The Company’s management records provisions in amounts considered sufficient to cover unfavorable court decisions, when its legal counsel considers the loss as probable . 61 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued 22.5 Civil and others - continued Among these lawsuits, we point out the following: · The Company and its subsidiaries are parties to various lawsuits requesting the renewal of rental agreements and the review of the current rent paid. The Company recognizes a provision for the difference between the amount originally paid by the stores and the amounts pleaded by the adverse party (owner of the property) in the lawsuit, when internal and external legal counsel consider that it is probable that the rent amount will be changed by the entity. As at March 31, 2016, the amount accrued for these lawsuits is R$96 (R$45 as at December 31, 2015), for which there are no escrow deposits. · Company and its subsidiaries answer to legal claims related to penalties applied by regulatory agencies, from the federal, state and municipal administrations, among which Consumer Protection Agencies (Procon) , National Institute of Metrology, Standardization and Industrial Quality (INMETRO) and Municipalities. Company supported by its legal counsel, revises that claims, recording a provision according to probable cash expending and estimative of loss .On March 31, 2016 the amounting of this provision is R$ 36 (R$34 on December 31,2015) · The subsidiary Via Varejo is a party to lawsuits involving consumer relationship rights (civil actions and assessments from PROCON) and lawsuits involving contracts terminated with suppliers and the amount claimed in these lawsuits totals R$63 as at March 31, 2016 (R$64 as at December 31, 2015). Total civil lawsuits and others as at March 31, 2016 amount to R$282 (R$282 as at December 31, 2015). Other non-accrued contingent liabilities The Company has other litigations which have been analyzed by the legal counsel and considered as possible, not probable, loss, and which therefore have not been accrued, amounting to R$13,035 as at March 31, 2016 (R$12,717 as at December 31, 2015), related mainly to: · INSS (Social Security Contribution) – GPA was assessed for non-levy of payroll charges on benefits granted to its employees, among other matters, for which possible loss amounts to R$414 as at March 31, 2016 (R$410 as at December 31, 2015). The lawsuits are under administrative and court discussions. · IRPJ, withholding income tax - IRRF, CSLL, tax on financial transactions - IOF, withholding income tax on net income, ILL – GPA has several assessment notices regarding offsetting proceedings, rules on the deductibility of provisions, payment divergences and overpayments; fine for failure to comply with accessory obligations, among other less significant taxes. The lawsuits await administrative and court ruling. The amount involved is R$2,116 as at March 31, 2016 (R$2,056 as at December 31, 2015). Among those claims, there are some related to challenges of differences in the payment of income tax, supposedly due under the allegation that there was undue deduction of goodwill amortization resulting from transactions between shareholders in relation to years 2007-2013. The amount involved (and included in the paragraph above) is R$1,071 as at March 31, 2016 (R$1,046 as at December 31, 2015), partly classified as possible loss and partly classified as remote loss. 62 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued Other non-accrued contingent liabilities – Continued Mandala goodwill: tax assessment related to the goodwill tax deduction in the years of 2012 and 2013, originated by the acquisition of Ponto Frio occurred in the year of 2009. The restated amount of the assessment notice correspond to R$73 of income tax and social contribution (R$72 in December 31, 2015). · COFINS, PIS, provisional contribution on financial transactions – CPMF and IPI – the Company has been challenged about offsets of COFINS and PIS against IPI credits acquired from third parties and authorized by a final and unappealable decision; fine for failure to comply with accessory obligations, disallowance of COFINS and PIS credits on one-phase products, among other less significant taxes. These lawsuits await decision at the administrative and court levels. The amount involved in these assessments is R$2,288 as at March 31, 2016 (R$2,270 as at December 31, 2015). · ICMS – GPA received tax assessment notices by the State tax authorities regarding: (i) utilization of electric energy credits; (ii) purchases from suppliers considered not qualified in the State Finance Department registry; (iii) refund of tax replacement without proper compliance with accessory obligations introduced by CAT Administrative Rule 17 of the State of São Paulo; (iv) levied on its own operation of merchandise purchase (own ICMS)) – article 271 of ICMS by-law; (iv) resulting from sale of extended warranty, (v) resulting from financed sales; and (vii) among other matters. The total amount of these assessments is R$6,975 as at March 31, 2016 (R$6,765 as at December 31, 2015), which await a final decision at the administrative and court levels. · Municipal service tax - ISS, Municipal Real Estate Tax (“IPTU”), rates, and others – these refer to assessments on withholdings of third parties, IPTU payment divergences, fines for failure to comply with accessory obligations, ISS – reimbursement of advertising expenses and sundry taxes, in the amount of R$434 as at March 31, 2016 (R$387 as at December 31, 2015), which await decision at the administrative and court levels. · Other litigations – these refer to administrative proceedings and lawsuits in which the Company pleads the renewal of rental agreements and setting of rents according to market values and actions in the civil court, special civil court, Consumer Protection Agency - PROCON (in many States), Institute of Weights and Measure - IPEM, National Institute of Metrology, Standardization and Industrial Quality - INMETRO and National Health Surveillance Agency - ANVISA, among others, amounting to R$808 as at March 31, 2016 (R$829 as at December 31, 2015). The Company engages external attorneys to represent it in the tax assessments received, whose fees are contingent upon a percentage to be applied to the amount of success in the final outcome of these lawsuits. This percentage may vary according to qualitative and quantitative factors of each claim, and as at March 31, 2016 the estimated amount, in case of success in all lawsuits, is approximately R$109 (R$100 as at December 31,2015). 63 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Provision for risks – Continued Our subsidiary Cnova, certain of its current and former officers and directors, and the underwriters of Cnova’s initial public offering, or IPO, have been named as defendants in a securities class action lawsuit in the United States Federal District Court for the Southern District of New York asserting claims related to macro-economic situation in Brazil and emphasized by the subject matter of the internal review, and Cnova may incur significant expenses (including, without limitation, substantial attorneys’ fees and other professional advisor fees and obligations to indemnify certain current and former officers or directors and the underwriters of Cnova’s initial public offering who are or may become parties to or involved in such matters). The Company and its subsidiary Cnova are unable at this time to predict the extent of potential liability in these matters, including what, if any, parallel action the SEC might take as a result of the facts at issue in these matters or the related internal review conducted by the Company and its subsidiary Cnova and its advisors retained by the Cnova’s board of directors. Restricted deposits for legal proceedings The Company is challenging the payment of certain taxes, contributions and labor-related obligations and has made court restricted deposits in the corresponding amounts, as well as escrow deposits related to the provision for legal proceedings. The Company has registered in its assets amounts related to restricted deposits. Parent Company Consolidated 3.31.2016 12.31.2015 3.31.2016 12.31.2015 Tax 101 210 Labor 329 711 Civil and other 20 18 42 44 Regulatory 11 11 35 34 Total 459 999 Guarantees Lawsuits Real estate Equipment Guarantee Total Tax - Labor 6 2 28 36 Civil and other - - Regulatory 9 - 9 18 Total 2 The cost of guarantees is approximately 1.01% of the amount of the lawsuits and is recorded as expense by the passage of time. 64 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Leasing transactions Operating lease (i) Non-cancelable minimum payments Consolidated Minimum rental payment: Up to 1 year 60 1 to 5 years Over 5 years Total Refer to non-cancellable rental agreements through the due dates. The operating leasing agreements vary from 3 to 20 years and the table above presents the non-cancelable agreements. There are other operating lease agreements that management considers as cancelable, recording the related expenses in the statement of profit or loss. The total expense recorded as “noncontingent payments” related to operating lease agreements is presented in item (iii) below. (ii) Minimum rental payments on the agreement termination date The Company analyzed and concluded that the rental agreements are cancelable over their duration. In case of termination, minimum payments will be due as a termination fee, which can vary from 1 to 12 months of rental or a fixed percentage of the contractual balance. Parent Company Consolidated 3.31.2016 3.31.2016 Minimum rental payments Minimum payments on the termination date Total (iii) Contingent payments Management considers the payment of additional rents as contingent payments, which vary between 0.1% and 4.5% of sales. Parent Company Consolidated Expenses(Income) for the period 3.31.2016 3.31.2015 3.31.2016 3.31.2015 Contingent payments 96 89 164 Non contingent payments 45 43 254 Sublease rentals (*) (28) (37) (*) Refers to lease agreements receivable from commercial shopping malls. 65 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Leasing transactions – Continued Finance lease Finance lease agreements amounted to R$328 as at March 31, 2016 (R$264 as at December 31, 2015), as shown in the table below: Parent Company Consolidated Financial lease liability–minimum rental payments: Up to 1 year 36 30 52 44 1 - 5 years 91 157 Over 5 years 25 26 59 63 Present value of finance lease agreements 147 264 Future financing charges 179 238 Gross amount of finance lease agreements 326 502 Deferred revenue The Company and its subsidiary Via Varejo received in advance amounts from business partners on exclusivity in the intermediation of additional or extended warranties services, and the subsidiary Barcelona received in advance amounts for the rental of back lights for exhibition of products from its suppliers. The detailed information on deferred revenue was presented in the annual financial statements for 2015, in note 24. Parent Company Consolidated 3.31.2016 12.31.2015 3.31.2016 12.31.2015 Additional or extended warranties 40 42 777 Bradesco agreement - - 699 Swap agreement - - 77 65 Services rendering agreement - Allpark 16 16 16 16 Back lights - - 28 36 Spread BCA - Customers base exclusivity (5 years) - - 4 6 Tax credit research - - 4 5 Others 1 2 42 39 57 60 1,643 Current 27 28 420 Noncurrent 30 32 1,223 66 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Shareholders’ equity The detailed information on shareholders’ equity was presented in the annual financial statements for 2015, in note 25. Capital stock The subscribed and paid-up capital as at March 31, 2016 is represented by 265,712 (265,702 as at December 31, 2015) in thousands of registered shares with no par value, of which 99,680 in thousands of common shares as at March 31, 2016 (99,680 as at December 31, 2015) and 166,032 in thousands of preferred shares as at March 31, 2016 (166,022 as at December 31, 2015). The Company is authorized to increase its capital stock up to the limit of 400,000 (in thousands of shares), regardless of any amendment to the Company’s Bylaws, upon resolution of the Board of Directors, which will establish the issue conditions. · At the Board of Directors’ Meetings held on February 24, 2016, March 22, 2016 were approved capital increases by R$0.346 (R$1 on March 31, 2015) through the issue of 10 (in thousands of shares) preferred shares (32 on March 31,2015). Stock option plan for preferred shares Option plan Information on the stock option plans is summarized below: Price Lot of shares Series granted Grant date 1st date of exercise 2nd date of exercise and expiration At the grant date End of the year Number of shares granted (in thousands Exercised Not exercised by dismissal Total in effect Balance at March 31, 2016 Series A6 - Gold 3/15/2012 3/31/2015 3/31/2016 0.01 0.01 - Series A6 - Silver 3/15/2012 3/31/2015 3/31/2016 64.13 64.13 1 Series A7 - Gold 3/15/2013 3/31/2016 3/31/2017 0.01 0.01 Series A7 - Silver 3/15/2013 3/31/2016 3/31/2017 80 80 Series B1 5/30/2014 6/1/2017 11/30/2017 0.01 0.01 Series C1 5/30/2014 6/1/2017 11/30/2017 83.22 83.22 Series B2 5/29/2015 6/1/2018 11/30/2018 0.01 0.01 Series C2 5/29/2015 6/1/2018 11/30/2018 77.27 77.27 - Price Lot of shares Series granted Grant date 1st date of exercise 2nd date of exercise and expiration At the grant date End of the year Number of shares granted (in thousands Exercised Not exercised by dismissal Total in effect Balance at December 31, 2015 Series A5 - Gold 5/31/2011 5/31/2014 5/31/2015 0.01 0.01 299 (285) (14) - Series A5 - Silver 5/31/2011 5/31/2014 5/31/2015 54.69 54.69 299 (285) (14) - Series A6 - Gold 3/15/2012 3/31/2015 3/31/2016 0.01 0.01 526 (490) (36) - Series A6 - Silver 3/15/2012 3/31/2015 3/31/2016 64.13 64.13 526 (488) (36) 2 Series A7 - Gold 3/15/2013 3/31/2016 3/31/2017 0.01 0.01 358 (172) (35) 151 Series A7 - Silver 3/15/2013 3/31/2016 3/31/2017 80.00 80.00 358 (172) (35) 151 Series B1 5/30/2014 5/30/2017 11/30/2017 0.01 0.01 239 (16) (54) 169 Series C1 5/30/2014 5/30/2017 11/30/2017 83.22 83.22 239 (11) (64) 164 Series B2 5/29/2015 6/1/2018 11/30/2018 0.01 0.01 337 (5) (16) 316 Series C2 5/29/2015 6/1/2018 11/30/2018 77.27 77.27 337 - (23) 314 3,518 (1,924) (327) 1,267 67 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Shareholders’ equity - Continued At March 31, 2016 there were 233 treasury-preferred shares which may be used as guarantee for the options granted in the plan. The preferred share price at BM&FBovespa was R$49.85 per share. The chart below shows the maximum percentage of interest dilution to which current shareholders will eventually be subject to in the event of exercise of all options granted: Number of shares 265,702 Balance of granted series in effect 1,267 Maximum percentage of dilution 0.47% 0.48% The expectation of remaining average life of the series outstanding at March 31, 2016 was 1.53 year (1.75 year at December 31, 2015). The weighted average fair value of options granted at March 31, 2016 was R$67.31 (R$67.35 at December 31, 2015). Shares Weighted average of exercise price Weighted average of remaining contractual term Intrinsic value added At December 31, 2015 Granted during the year 674 38.64 Cancelled during the year (117) 45.53 Exercised during the year (418) 32.62 Outstanding at the end of the year 1,267 3 1.75 26,586 Total to be exercised at December 31, 2015 1,267 39.57 1.75 26,586 At March 31, 2016 Cancelled during the period Exercised during the period Outstanding at the end of the period Total to be exercised at March 31, 2016 As at March 31, 2016 there were options to be exercised in Series A6. The amounts recorded in the Consolidated statement of profit or loss, as at March 31, 2016 were R$4 (R$3 as at March 31, 2015). Cumulative other comprehensive income Cumulative Translation Reserve corresponding to cumulative effect of exchange gains and losses on the translation of assets, liabilities and profit (loss) in Brazilian reais, corresponding to the investment of CBD in subsidiary Cdiscount. The effect in the Parent Company was R$16 and R$57 for non-controlling interests. 68 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Net sales of goods and/or services Parent Company Consolidated Gross sales (Restated) (Restated) Goods 6,010 18,860 Services rendered 65 63 534 Financial services - 365 Sales returns and cancellations (104) (586) 5,969 19,173 Taxes (455) (1,959) Net sales 5,514 17,214 Expenses by nature Parent Company Consolidated (Restated) (Restated) Cost of inventories (3,881) (12,618) Personnel expenses (645) (1,702) Outsourced services (79) (549) Functional expenses (321) (698) Selling expenses (160) (548) Other expenses (58) (143) (5,144) (16,258) Cost of goods and/or services sold (4,072) (13,076) Selling expenses (943) (2,721) General and administrative expenses (129) (461) (5,144) (16,258) Other operating income (expenses), net Parent Company Consolidated 3.31.2016 3.31.2015 3.31.2016 3.31.2015 Disposal of fixed assets results (3) (15) Selling of subsidiaries - Cdiscount (note 1.3) - - 94 - Expenses Cnova's investigation (note 1.2) - - Integration/restructuring expenses (a) (9) (24) Effects on Indemnified amounts to Via Varejo and CB and association costs (b) (22) (22) Others - 8 (7) (26) (68) a) Related to severance costs to Group´s executives and employees, which lay off was informed or done during 2015 and 2016, and represent an important change in the departments’ structure. b) In 2015 and 2016, expenses incurred related to contingencies amounts referring to prior periods of the association with CB. 69 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Financial income (expenses), net Parent Company Consolidated Finance expenses: (Restated) Cost of debt (159) (287) Cost of sales of receivables (15) (91) Monetary loss (34) (60) Other finance expenses (32) (60) Total financial expenses (240) (498) Financial income: Income from cash and cash equivalents 10 31 94 105 Monetary gain 30 40 99 87 Other financial income - 1 1 24 Total financial income 40 72 216 Total (168) (282) The hedge effects in the years ended March 31, 2016 and 2015 are disclosed in Note 18. Earnings per share The information on earnings per share was presented in the annual financial statements for 2015, in note 30. The table below presents the determination of net income available to holders of common and preferred shares and the weighted average number of common and preferred shares outstanding used to calculate basic and diluted earnings per share in each reporting period: Preferred Common Total Preferred Common Total Basic numerator (Restated) (Restated) (Restated) (Restated) (Restated) (Restated) Net income (loss) allocated to common and preferred shareholders 124 68 192 124 68 192 Basic denominator (thousands of shares) Weighted average of shares 165 100 265 Basic earnings per thousands of shares (R$) 0.74978 0.68161 Diluted numerator Net income (loss) allocated to common and preferred shareholders 124 68 192 124 68 192 Diluted denominator Weighted average of shares (in thousands) 165 100 265 Diluted weighted average of shares (in thousands) 165 100 265 Diluted earnings per thousands of shares (R$) 0.74796 0.68106 70 Companhia Brasileira de Distribuição Notes to the interim financial information March 31, 2016 (In millions of Brazilian reais, unless otherwise stated) Benefit plan The information on benefit plan was presented in the annual financial statements for 2015, in note 31. Defined contribution plan In July 2007, the Company established a supplementary defined contribution private pension plan on behalf of its employees to be managed by the financial institution BrasilPrev Seguros e Previdência S.A. The Company pays monthly contributions on behalf of its employees, and the amount paid for the three-month period ended March 31, 2016 is R$1 (R$1 as at March 31, 2015), and employees contribution is R$1 (R$1 as at March 31, 2015). The plan had 850 participants as at March 31, 2016 (904 as at March 31, 2015
